                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 1 of 48




     RICHARD E. ZUCKERMAN
 1   PRINCIPAL DEPUTY ASSISTANT ATTORNEY GENERAL
 2
     MAHANA K. WEIDLER (MD BAR)
 3   TRIAL ATTORNEY, TAX DIVISION
     U.S. DEPARTMENT OF JUSTICE
 4   P.O. BOX 683, BEN FRANKLIN STATION
     WASHINGTON, D.C. 20044-0683
 5
     TEL.: (202) 616-1955
 6   FAX: (202) 307-0054
     EMAIL: mahana.k.weidler@usdoj.gov
 7
     Of Counsel:
 8   DAVID L. ANDERSON (CABN 149604)
 9   UNITED STATES ATTORNEY

10   Counsel for the United States of America

11
                        IN THE UNITED STATES DISTRICT COURT
12
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14    UNITED STATES OF AMERICA,        )
                                       )
15      Plaintiff,                     )
                                       )           Case No. 3:20-cv-9101
16      v.                             )
                                       )
17   ASSOCIATED SYSTEMS APPLICATION )
     PROFESSIONALS, INC.,              )           COMPLAINT
18   EDDIES BOOKSTORES, INC.,          )
     GOLDIE BOOK STORES, INC.,         )
19   ARCHIVES MANAGEMENT CORP.,        )
     d/b/a BAY MANAGEMENT CORP.,       )
20   SHIZUE ENTERPRISES, INC.,         )
     INTER-REGIONAL SERVICE CORP.,     )
21   BLUE COVE PROPERTIES, LTD.,       )
     DISCOUNT VIDEO CENTER, INC., d/b/a)
22   ADULT SUPERSOURCE,                )
     PROFIT PAK, INC.,                 )
23   HIDEAWAY BOOKS, INC., d/b/a       )
     FOLSOM GULCH,                     )
24   STANS VIDEO, INC., d/b/a STANS OF )
     HOLLYWOOD,                        )
25   TURK STREET BOOKS, INC., d/b/a    )
     XANADU, and                       )
26   FEDERATED BOOKS, INC., d/b/a      )
     HOLLYWOOD BOOKS,                  )
27
     Complaint                                                              1
     Case No. 3:20-cv-9101
                  Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 2 of 48



                                             )
 1       Defendants.                         )
      ______________________________________ )
 2

 3      The United States of America brings this civil action against the defendants named
 4   above to reduce to judgment certain unpaid federal tax assessments made against
 5   defendants Associated System Application Professionals, Inc. (“ASAP”), Eddies
 6   Bookstores, Inc., Goldie Book Stores, Inc., Archives Management Corp., d/b/a Bay
 7   Management Corp., Shizue Enterprises, Inc., Inter-Regional Service Corp. (“IRSC”),
 8   Blue Cove Properties, LTD, Discount Video Center, Inc., d/b/a Adult Supersource,
 9   Profit Pak, Inc., Hideaway Books, Inc., d/b/a Folsom Gulch, Stans Video, Inc., d/b/a
10   Stans of Hollywood, Turk Street Books, Inc., d/b/a Xanadu, and Federated Books, Inc.,
11   d/b/a Hollywood Books.
12

13                                  JURISDICTION AND VENUE
14      1. This action is authorized by the Chief Counsel of the Internal Revenue Service, a

15   delegate of the Secretary of the Treasury, and is brought at the direction of the Attorney

16   General of the United States, in accordance with 26 U.S.C. (“I.R.C.”) § 7401.

17      2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and 1345,

18   and I.R.C. § 7402.

19      3. Venue is proper in the Northern District of California pursuant to 28 U.S.C. §§

20   1391(b) and 1396, federal tax liabilities that are the subject of this action arose in this

21   judicial district.

22

23                                          DEFENDANTS
24      4. Defendant ASAP is a service provider that provides routine maintenance and

25   repair support for one or more of the defendants named in this action. ASAP is

26   registered in the State of California and operates within this judicial district. ASAP is

27   named as a party to this suit because it has unpaid federal tax liabilities.
     Complaint                                                                               2
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 3 of 48




 1      5. Defendant Eddies Bookstores, Inc., is an adult entertainment store registered in

 2   the State of California and operating within this judicial district. Eddies Bookstores is

 3   named as a party to this suit because it has unpaid federal tax liabilities.

 4      6. Defendant Goldie Book Stores, Inc., is an adult entertainment store registered in

 5   the State of California and operating within this judicial district. Goldie Book Stores is

 6   named as a party to this suit because it has unpaid federal tax liabilities.

 7      7. Defendant Archives Management Corp., d/b/a Bay Management Corp., is an

 8   adult entertainment store registered in the State of California and operating within this

 9   judicial district. Archives Management is named as a party to this suit because it has

10   unpaid federal tax liabilities.

11      8. Defendant Shizue Enterprises, Inc., is an adult entertainment store registered in

12   the State of California and operating within this judicial district. Shizue Enterprises is

13   named as a party to this suit because it has unpaid federal tax liabilities.

14      9. Defendant IRSC is a service provider that performs cash courier services for one or

15   more of the defendants named in this action. IRSC is registered in the State of California

16   and operates within this judicial district. IRSC is named as a party to this suit because it

17   has unpaid federal tax liabilities.

18      10. Defendant Blue Cove Properties, LTD is an adult entertainment store registered

19   in the State of California and operating within this judicial district. Blue Cove Properties

20   is named as a party to this suit because it has unpaid federal tax liabilities.

21      11. Defendant Discount Video Center, Inc., d/b/a Adult Supersource is an adult

22   entertainment store registered in the State of California and operating within this

23   judicial district. Discount Video Center is named as a party to this suit because it has

24   unpaid federal tax liabilities.

25      12. Defendant Profit Pak, Inc., is an adult entertainment store business registered in

26   the State of California and operating within this judicial district. Profit Pak is named as

27   a party to this suit because it has unpaid federal tax liabilities.
     Complaint                                                                             3
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 4 of 48




 1      13. Defendant Hideaway Books, Inc., d/b/a Folsom Gulch is an adult

 2   entertainment store registered in the State of California and operating within this

 3   judicial district. Hideaway Books is named as a party to this suit because it has unpaid

 4   federal tax liabilities.

 5      14. Defendant Stans Video, Inc., d/b/a Stans of Hollywood is an adult

 6   entertainment store registered in the State of California and operating within this

 7   judicial district. Stans Video is named as a party to this suit because it has unpaid

 8   federal tax liabilities.

 9      15. Defendant Turk Street Books, Inc., d/b/a Xanadu is an adult entertainment

10   store registered in the State of California and operating within this judicial district. Turk

11   Street Books is named as a party to this suit because it has unpaid federal tax liabilities.

12      16. Defendant Federated Books, Inc., d/b/a Hollywood Books is an adult

13   entertainment store registered in the State of California and operating within this

14   judicial district. Federated Books is named as a party to this suit because it has unpaid

15   federal tax liabilities.

16

17                                              FACTS
18                                     Federal Tax Assessments

19      17.   On the dates and in the amounts set forth below, a duly authorized delegate of

20   the Secretary of Treasury made timely assessments against ASAP for federal tax

21   liabilities, penalties, interest, and other statutory additions as follows:

22

23

24

25

26

27
     Complaint                                                                               4
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 5 of 48




                                                                                     Unpaid
 1                                            Type and Amount                        Balance 1
 2         Tax     Assessment                        of                               (as of
          Period     Dates                      Assessment                          9/30/2020)
 3       2009Q1    08/10/2009    Employment Tax (Form 941):         $   61,280.76   $ 68,939.76
                                 Tax Deposit Penalty:               $    6,128.06
 4                               Failure to Pay Penalty:            $    1,225.62
 5                               Interest:                          $      688.81
                   09/14/2009    Tax Deposit Penalty:               $    3,064.04
 6                 08/29/2011    Failure to Pay Penalty:            $   14,094.57
                   11/24/2014    Interest:                          $   13,013.47
 7                 11/28/2016    Interest:                          $    4,027.90
                   11/27/2017    Interest:                          $    2,539.74
 8                 04/30/2018    Collection Fees:                   $      268.00
 9                 05/14/2018    Collection Fees:                   $      208.00
                   11/26/2018    Interest:                          $    3,063.78
10                 03/18/2019    Collection Fees:                   $      364.00
                   11/25/2019    Interest:                          $    3,732.05
11       2009Q2    10/26/2009    Employment Tax (Form 941):         $   66,591.78   $ 68,263.79
                                 Tax Deposit Penalty:               $    6,659.17
12                               Failure to Pay Penalty:            $      998.88
13                               Interest:                          $      637.91
                   11/30/2009    Tax Deposit Penalty:               $    3,329.59
14                 08/29/2011    Failure to Pay Penalty:            $   14,317.23
                   11/19/2012    Failure to Pay Penalty:            $    1,331,84
15                 11/24/2014    Interest:                          $   13,340.22
                   11/28/2016    Interest:                          $    4,514.64
16                 11/27/2017    Interest:                          $    2,836.51
17                 11/26/2018    Interest:                          $    3,412.19
                   11/25/2019    Interest:                          $    4,008.16
18       2009Q3    02/08/2010    Employment Tax (Form 941):         $   55,081.76   $ 46,057.02
                                 Tax Deposit Penalty:               $    5,508.17
19                               Failure to Pay Penalty:            $    1,101.64
                                 Interest:                          $      606.92
20                 03/15/2010    Tax Deposit Penalty:               $    2,754.09
21                 04/05/2010    Collection Fees:                   $       36.00
                   08/29/2011    Failure to Pay Penalty:            $    9,088.48
22                 11/19/2012    Failure to Pay Penalty:            $    3,580.00
                   11/24/2014    Interest:                          $   10,085.82
23                 11/28/2016    Interest:                          $    3,660.69
                   11/27/2017    Interest:                          $    2,299.97
24                 11/26/2018    Interest:                          $    2,798.02
25                 11/25/2019    Interest:                          $    2,849.66

26

27   1   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                            5
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 6 of 48




                                                                             Unpaid
 1                                        Type and Amount                    Balance 1
 2      Tax      Assessment                      of                           (as of
       Period      Dates                    Assessment                      9/30/2020)
 3     2009Q4    04/26/2010   Employment Tax (Form 941):    $   59,956.36   $ 51,160.89
                              Tax Deposit Penalty:          $    5,583.34
 4                            Failure to Pay Penalty:       $      775.66
 5                            Interest:                     $      483.91
                 05/31/2010   Tax Deposit Penalty:          $    2,585.53
 6               06/07/2010   Collection Fees:              $       36.00
                 08/29/2011   Failure to Pay Penalty:       $    8,015.13
 7               11/19/2012   Failure to Pay Penalty:       $    4,136.84
                 11/24/2014   Interest:                     $    8,799.48
 8               11/28/2016   Interest:                     $    3,012.56
 9               11/27/2017   Interest:                     $    1,892.78
                 11/26/2018   Interest:                     $    2,240.79
10               11/25/2019   Interest:                     $    2,629.03
       2010Q1    08/30/2010   Employment Tax (Form 941):    $   52,494.69   $ 27,653.18
11                            Tax Deposit Penalty:          $    4,803.07
                              Failure to Pay Penalty:       $      704.62
12                            Interest:                     $      474.17
13               10/04/2010   Tax Deposit Penalty:          $    1,761.56
                 10/11/2010   Collection Fees:              $       36.00
14               08/29/2011   Failure to Pay Penalty:       $    2,113.88
                 11/19/2012   Failure to Pay Penalty:       $    4,932.37
15               11/25/2013   Failure to Pay Penalty:       $    1,056.94
                 11/24/2014   Interest:                     $    4,882.73
16               11/28/2016   Interest:                     $    1,473.67
17               11/27/2017   Interest:                     $      925.89
                 11/26/2018   Interest:                     $    1,126.38
18               11/25/2019   Interest:                     $    1,398.01
                 10/05/2020   Collection Fees:              $      448.00
19

20

21

22

23

24

25

26

27
     Complaint                                                                    6
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 7 of 48




                                                                             Unpaid
 1                                        Type and Amount                    Balance 1
 2      Tax      Assessment                      of                           (as of
       Period      Dates                    Assessment                      9/30/2020)
 3     2010Q2    09/27/2010   Employment Tax (Form 941):    $   60,396.31   $ 13,648.26
                              Late Filing Penalty:          $      456.01
 4                            Tax Deposit Penalty:          $    5,746.34
 5                            Failure to Pay Penalty:       $      101.34
                              Interest:                     $       67.52
 6               11/01/2010   Interest:                     $      506.68
                 08/29/2011   Failure to Pay Penalty:       $      557.34
 7               11/21/2011   Collection Fees:              $      126.00
                 11/19/2012   Failure to Pay Penalty:       $    1,418.71
 8               11/25/2012   Failure to Pay Penalty:       $      456.01
 9               11/24/2014   Interest:                     $    1,939.41
                 11/28/2016   Interest:                     $      664.35
10               11/27/2017   Interest:                     $      457.13
                 11/26/2018   Interest:                     $      556.12
11               11/25/2019   Interest:                     $      690.23
                 08/31/2020   Collection Fees:              $      216.00
12     2010Q3    02/07/2011   Employment Tax (Form 941):    $   56,292.21   $ 43,266.32
13                            Tax Deposit Penalty:          $    5,629.22
                              Failure to Pay Penalty:       $    1,125.84
14                            Interest:                     $      554.82
                 03/14/2011   Tax Deposit Penalty:          $    2,814.61
15               08/29/2011   Failure to Pay Penalty:       $    1,688.77
                 11/19/2012   Failure to Pay Penalty:       $    7,880.91
16               11/25/2013   Failure to Pay Penalty:       $    3,377.53
17               11/24/2014   Interest:                     $    7,167.25
                 11/28/2016   Interest:                     $    3,239.31
18               11/27/2017   Interest:                     $    2,081.43
                 11/26/2018   Interest:                     $    2,215.64
19               11/25/2019   Interest:                     $    2,223.35

20

21

22

23

24

25

26

27
     Complaint                                                                    7
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 8 of 48




                                                                             Unpaid
 1                                        Type and Amount                    Balance 1
 2      Tax      Assessment                      of                           (as of
       Period      Dates                    Assessment                      9/30/2020)
 3     2010Q4    05/23/2011   Employment Tax (Form 941):    $   62,904.29    $ 56,534.53
                              Late Filing Penalty:          $    2,830.69
 4                            Tax Deposit Penalty:          $    6,290.43
 5                            Failure to Pay Penalty:       $    1,258.09
                              Interest:                     $      704.28
 6               06/27/2011   Tax Deposit Penalty:          $    3,145.21
                 08/29/2011   Failure to Pay Penalty:       $    1,258.08
 7               11/19/2012   Failure to Pay Penalty:       $    9,435.65
                 11/25/2013   Failure to Pay Penalty:       $    3,774.25
 8               11/24/2014   Interest:                     $    9,680.63
 9               11/28/2016   Interest:                     $    5,812.42
                 11/27/2017   Interest:                     $    2,535.34
10               11/26/2018   Interest:                     $    2,704.59
                 11/25/2019   Interest:                     $    2,905.18
11     2011Q1    07/04/2011   Employment Tax (Form 941):    $   50,056.08    $ 37,344.76
                              Tax Deposit Penalty:          $    5,005.60
12                            Failure to Pay Penalty:       $      750.84
13                            Interest:                     $      357.82
                 08/08/2011   Tax Deposit Penalty:          $    2,502.80
14               11/21/2011   Collection Fees:              $       36.00
                 11/19/2012   Failure to Pay Penalty:       $    7,758.69
15               11/25/2013   Failure to Pay Penalty:       $    4,004.49
                 11/24/2014   Interest:                     $    6,329.75
16               11/28/2016   Interest:                     $    3,302.31
17               11/27/2017   Interest:                     $    1,884.62
                 11/26/2018   Interest:                     $    1,849.43
18               11/25/2019   Interest:                     $    1,919.06
       2011Q2    12/05/2011   Employment Tax (Form 941):    $   47,614.27    $ 19,827.53
19                            Tax Deposit Penalty:          $    4,761.43
                              Failure to Pay Penalty:       $    1,190.36
20                            Interest:                     $      580.07
21               01/09/2012   Tax Deposit Penalty:          $    2,380.71
                 11/19/2012   Failure to Pay Penalty:       $    2,323,76
22               11/25/2013   Failure to Pay Penalty:       $    3,337.10
                 11/24/2014   Interest:                     $    3,833.27
23                            Failure to Pay Penalty:       $    3,754.24
                 11/28/2016   Interest:                     $    1,775.84
24               11/27/2017   Interest:                     $    1,244.15
25               11/26/2018   Interest:                     $    1,268.24
                 11/25/2019   Interest:                     $    1,413.93
26                                                                Total:    $ 432,696.04

27
     Complaint                                                                     8
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 9 of 48




 1      18.   The employment tax assessments and accruals described in Paragraph 17,

 2   above, are based on employment tax returns (Forms 941) filed by ASAP.

 3      19. Timely notice of the assessments described in Paragraph 17, above, was given

 4   to ASAP, and demand for payment of these assessments was made on ASAP, as

 5   required by I.R.C. § 6303.

 6      20. ASAP submitted multiple requests for installment agreements under I.R.C. §

 7   6159, relating to its tax liabilities described in Paragraph 17, above. Collection Statute

 8   Expiration Date (“CSED”) under I.R.C. § 6502 was therefore extended as follows:

 9
                                                               No. of Days
10       Tax          Tax      Assessment       Original         CSED              Current
11      Period       Type         Date           CSED           Extended            CSED
        2009Q1        941      08/10/2009     08/10/2019            702          07/12/2021
12
        2009Q2        941      10/26/2009     10/26/2019            702          09/27/2021
13
        2009Q3        941      02/08/2010     02/08/2020            702          01/10/2022
14
        2009Q4        941      04/26/2010     04/26/2020            702          03/29/2022
15

16      2010Q1        941      08/30/2010     08/30/2020            702          08/02/2022

17      2010Q2        941      09/27/2010     09/27/2020            702          08/30/2022

18      2010Q3        941      02/07/2011     02/07/2021            702          01/10/2023

19      2010Q4        941      05/23/2011     05/23/2021            672          03/26/2023

20      2011Q1        941      07/04/2011     07/04/2021            672          05/07/2023

21      2011Q2        941      12/05/2011     12/05/2021            672          10/08/2023

22      21.   Despite notice and demand for payment of the assessments set forth in
23   Paragraph 17, above, ASAP has neglected, refused, or failed to pay the assessments
24   against it and, as of September 30, 2020, there remains due and owing to the United
25   States on the tax assessments against ASAP, the total sum of $432,696.04, plus interest
26   and other statutory additions as provide by law.
27
     Complaint                                                                             9
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 10 of 48




 1        22. On the dates and in the amounts set forth below, a duly authorized delegate of

 2   the Secretary of Treasury made timely assessments against Eddies Bookstores for

 3   federal tax liabilities, penalties, interest, and other statutory additions as follows:

 4
                                                                                       Unpaid
 5                                             Type and Amount                        Balance2
 6         Tax     Assessment                         of                                (as of
          Period     Dates                       Assessment                           9/30/2020)
 7       2010Q3     01/10/2011   Employment Tax (Form 941):           $   15,655.77    $ 12,968.6
                                 Tax Deposit Penalty:                 $    1,565.57
 8                               Failure to Pay Penalty:              $      234.84
 9                               Interest:                            $      117.96
                    02/14/2011   Tax Deposit Penalty:                 $      782.79
10                  08/29/2011   Collection Fees:                     $       36.00
                    11/21/2011   Collection Fees:                     $       90.00
11                  10/29/2012   Failure to Pay Penalty:              $    2,739.76
                    11/04/2013   Failure to Pay Penalty:              $      939.34
12                  11/03/2014   Interest:                            $    2,536.96
13                  11/09/2015   Interest:                            $      764.72
                    11/07/2016   Interest:                            $      643.17
14                  11/06/2017   Interest:                            $      584.11
                    11/05/2018   Interest:                            $      701.71
15                  11/04/2019   Interest:                            $      721.07
         2010Q4     03/28/2011   Employment Tax (Form 941):           $   16,415.11   $ 14,269.08
16                               Late Filing Penalty:                 $      738.68
17                               Tax Deposit Penalty:                 $    1,641.50
                                 Failure to Pay Penalty:              $      164.15
18                               Interest:                            $       79.13
                    05/02/2011   Tax Deposit Penalty:                 $      820.76
19                  10/29/2012   Failure to Pay Penalty:              $    2,708.50
                    11/04/2013   Failure to Pay Penalty:              $    1,231.13
20                  11/03/2014   Interest:                            $    2,580.40
21                  11/09/2015   Interest:                            $      816.75
                    11/07/2016   Interest:                            $      705.03
22                  11/06/2017   Interest:                            $      654.73
                    11/05/2018   Interest:                            $      786.53
23                  11/04/2019   Interest:                            $      779.89

24

25

26

27   2   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                                 10
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 11 of 48




                                                                                     Unpaid
 1                                           Type and Amount                        Balance2
 2      Tax      Assessment                         of                                (as of
       Period      Dates                       Assessment                           9/30/2020)
 3     2011Q1    07/04/2011     Employment Tax (Form 941):          $   12,990.81   $ 10,306.44
                                Tax Deposit Penalty:                $    1,299.08
 4                              Failure to Pay Penalty:             $      194.86
 5                              Interest:                           $       92.86
                 08/08/2011     Tax Deposit Penalty:                $      649.54
 6               10/29/2012     Failure to Pay Penalty:             $    1,883.67
                 11/04/2013     Failure to Pay Penalty:             $    1,169.18
 7               11/03/2014     Interest:                           $    1,792.49
                 11/09/2015     Interest:                           $      621.47
 8               11/07/2016     Interest:                           $      536.12
 9               11/06/2017     Interest:                           $      497.57
                 11/05/2018     Interest:                           $      597.74
10               11/04/2019     Interest:                           $      565.78
       2011Q2    10/03/2011     Employment Tax (Form 941):          $   18,010.49   $ 10,081.82
11                              Tax Deposit Penalty:                $    1,801.05
                                Failure to Pay Penalty:             $      270.16
12                              Interest:                           $      125.27
13               11/07/2011     Tax Deposit Penalty:                $      900.52
                 11/21/2011     Collection Fees:                    $       50.00
14               10/29/2012     Failure to Pay Penalty:             $      990.45
                 11/04/2013     Failure to Pay Penalty:             $    1,360.58
15               11/03/2014     Interest:                           $    1,618.98
                                Failure to Pay Penalty:             $    1,440.61
16               11/09/2015     Interest:                           $      398.53
17               11/07/2016     Interest:                           $      335.72
                 11/06/2017     Interest:                           $      482.32
18               11/05/2018     Interest:                           $      579.41
                 11/04/2019     Interest:                           $      516.58
19                                                                        Total:    $ 47,625.94
20      23.   The employment tax assessments and accruals described in Paragraph 22,
21   above, are based on employment tax returns (Forms 941) filed by Eddies Bookstores.
22      24. Eddies Bookstores submitted multiple requests for installment agreements
23   under I.R.C. § 6159, relating to its tax liabilities described in Paragraph 22, above. CSED
24   under I.R.C. § 6502 was therefore extended as follows:
25

26

27
     Complaint                                                                            11
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 12 of 48




                                                                No. of Days
 1       Tax          Tax      Assessment       Original          CSED              Current
 2      Period       Type         Date           CSED            Extended            CSED
        2010Q3        941       01/10/2011     01/10/2021            150           06/09/2021
 3
        2010Q4        941       03/28/2011     03/28/2021            150           08/25/2021
 4
        2011Q1        941       07/04/2011     07/04/2021            150           12/01/2021
 5
        2011Q2        941       10/03/2011     10/03/2021            150           03/02/2022
 6

 7      25. Timely notice of the assessments described in Paragraph 22, above, was given

 8   to Eddies Bookstores, and demand for payment of these assessments was made on

 9   Eddies Bookstores, as required by I.R.C. § 6303.

10      26.   Despite notice and demand for payment of the assessments set forth in

11   Paragraph 22, above, Eddies Bookstores has neglected, refused, or failed to pay the

12   assessments against it and, as of September 30, 2020, there remains due and owing to

13   the United States on the tax assessments against Eddies Bookstores, the total sum of

14   $47,625.94, plus interest and other statutory additions as provide by law.

15      27. On the dates and in the amounts set forth below, a duly authorized delegate of

16   the Secretary of Treasury made timely assessments against Goldie Book Stores for

17   federal tax liabilities, penalties, interest, and other statutory additions as follows:

18

19

20

21

22

23

24

25

26

27
     Complaint                                                                                 12
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 13 of 48




                                                                                     Unpaid
 1
                                              Amount and Type                        Balance 3
 2         Tax     Assessment                       of                                (as of
          Period     Dates                      Assessment                          9/30/2020)
 3       2010Q2     09/20/2010   Employment Tax (Form 941):         $   17,375.51   $    758.21
                                 Tax Deposit Penalty:               $    1,099.33
 4
                    03/14/2011   Collection Fees:                   $       36.00
 5                  11/10/2014   Interest:                          $       51.73
                    11/16/2015   Interest:                          $       13.11
 6                  11/14/2016   Interest:                          $       16.02
                    11/13/2017   Interest:                          $       18.41
 7                  11/12/2018   Interest:                          $       22.20
                    11/11/2019   Interest:                          $       27.78
 8                  08/31/2020   Collection Fees:                   $      216.00
 9       2010Q3     01/10/2011   Employment Tax (Form 941):         $   14,587.59   $ 10,236.97
                                 Tax Deposit Penalty:               $    1,458.76
10                               Failure to Pay Penalty:            $      195.60
                                 Interest:                          $       94.72
11                  02/14/2011   Tax Deposit Penalty:               $      613.28
                    11/05/2012   Failure to Pay Penalty:            $    2,453.12
12                  11/11/2013   Failure to Pay Penalty:            $      429.30
13                  11/10/2014   Interest:                          $    2,028.71
                    11/16/2015   Interest:                          $      604.96
14                  11/14/2016   Interest:                          $      480.70
                    11/13/2017   Interest:                          $      421.01
15                  11/12/2018   Interest:                          $      507.90
                    11/11/2019   Interest:                          $      555.52
16       2010Q4     03/28/2011   Employment Tax (Form 941):         $   17,825.41   $ 15,436.39
17                               Late Filing Penalty:               $      802.14
                                 Tax Deposit Penalty:               $    1,782.54
18                               Failure to Pay Penalty:            $      178.25
                                 Interest:                          $       85.93
19                  05/02/2011   Tax Deposit Penalty:               $      891.27
                    05/30/2011   Collection Fees:                   $       36.00
20                  11/05/2012   Failure to Pay Penalty:            $    3,386.83
21                  11/11/2013   Failure to Pay Penalty:            $      891.00
                    11/10/2014   Interest:                          $    2,834.26
22                  11/16/2015   Interest:                          $      889.03
                    11/14/2016   Interest:                          $      774.60
23                  11/13/2017   Interest:                          $      731.43
                    11/12/2018   Interest:                          $      761.70
24                  11/11/2019   Interest:                          $      797.97
25                                                                        Total:    $ 26,431.57

26

27   3   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                            13
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 14 of 48




 1      28.   The employment tax assessments and accruals described in Paragraph 27,

 2   above, are based on employment tax returns (Forms 941) filed by Goldie Book Stores.

 3      29. Goldie Book Stores submitted multiple requests for installment agreements

 4   under I.R.C. § 6159, relating to its tax liabilities described in Paragraph 27, above. CSED

 5   under I.R.C. § 6502 was therefore extended as follows:

 6
                                                                No. of Days
 7       Tax          Tax      Assessment       Original          CSED              Current
 8      Period       Type         Date           CSED            Extended            CSED
        2010Q2        941       09/20/2010     09/20/2020           157            02/24/2021
 9
        2010Q3        941       01/10/2011     01/10/2021           157            06/16/2021
10
        2010Q4        941       03/28/2011     03/28/2021           157            09/01/2023
11

12      30. Timely notice of the assessments described in Paragraph 27, above, was given

13   to Goldie Book Stores, and demand for payment of these assessments was made on

14   Goldie Book Stores, as required by I.R.C. § 6303.

15      31.   Despite notice and demand for payment of the assessments set forth in

16   Paragraph 27, above, Goldie Book Stores has neglected, refused, or failed to pay the

17   assessments against it and, as of September 30, 2020, there remains due and owing to

18   the United States on the tax assessments against Goldie Book Stores, the total sum of

19   $26,431.57, plus interest and other statutory additions as provide by law.

20      32. On the dates and in the amounts set forth below, a duly authorized delegate of

21   the Secretary of Treasury made timely assessments against Archives Management for

22   federal tax liabilities, penalties, interest, and other statutory additions as follows:

23

24

25

26

27
     Complaint                                                                                 14
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 15 of 48




                                                                                     Unpaid
 1
                                              Amount and Type                        Balance 4
 2         Tax     Assessment                       of                                (as of
          Period     Dates                      Assessment                          9/30/2020)
 3       2010Q1     08/30/2010   Employment Tax (Form 941):         $   68,794.86   $ 52,138.40
                                 Tax Deposit Penalty:               $    6,336.73
 4
                                 Failure to Pay Penalty:            $    1,158.80
 5                               Interest:                          $      779.81
                    10/04/2010   Tax Deposit Penalty:               $    2,896.99
 6                  10/11/2010   Collection Fees:                   $       36.00
                    10/08/2012   Failure to Pay Penalty:            $   11,298.27
 7                  10/13/2014   Interest:                          $    7,958.14
                    10/19/2015   Interest:                          $    1,258.61
 8                  10/17/2016   Interest:                          $    1,506.48
 9                  10/16/2017   Interest:                          $    1,765.75
                    10/15/2018   Interest:                          $    2,094.36
10                  10/14/2019   Interest:                          $    2,663.88
         2010Q3     02/14/2011   Employment Tax (Form 941):         $   48,648.30   $ 51,492.08
11                               Tax Deposit Penalty:               $    4,864.83
                                 Failure to Pay Penalty:            $      972.97
12                               Interest:                          $      507.75
13                  03/21/2011   Tax Deposit Penalty:               $    2,432.41
                    08/29/2011   Collection Fees:                   $       50.00
14                  10/08/2012   Failure to Pay Penalty:            $    8,026.97
                    10/14/2013   Failure to Pay Penalty:            $    3,162.14
15                  10/13/2014   Interest:                          $    6,550.99
                    10/19/2015   Interest:                          $    1,658.72
16                  10/17/2016   Interest:                          $    3,136.37
17                  10/16/2017   Interest:                          $    1,736.53
                    10/15/2018   Interest:                          $    2,059.70
18                  10/14/2019   Interest:                          $    2,619.81
                    09/21/2020   Collection Fees:                   $      216.00
19

20

21

22

23

24

25

26

27   4   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                            15
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 16 of 48




       2010Q4    05/23/2011   Employment Tax (Form 941):   $   53,051.53   $ 61,479.86
 1                            Late Filing Penalty:         $    4,774.64
 2                            Tax Deposit Penalty:         $    5,305.15
                              Failure to Pay Penalty:      $    1,061.03
 3                            Interest:                    $      629.55
                 06/27/2011   Tax Deposit Penalty:         $    2,652.58
 4               10/08/2012   Failure to Pay Penalty:      $    8,488.25
                 10/14/2013   Failure to Pay Penalty:      $    3,713.61
 5               10/13/2014   Interest:                    $    8,122.20
 6               10/19/2015   Interest:                    $    2,718.07
                 10/17/2016   Interest:                    $    2,333.11
 7               10/16/2017   Interest:                    $    2,082.13
                 10/15/2018   Interest:                    $    2,469.59
 8               10/14/2019   Interest:                    $    3,141.19
       2011Q1    07/04/2011   Employment Tax (Form 941):   $   41,151.74   $ 44,225.49
 9                            Tax Deposit Penalty:         $    4,115.17
10                            Failure to Pay Penalty:      $      617.28
                              Interest:                    $      294.17
11               08/08/2011   Tax Deposit Penalty:         $    2,057.59
                 10/08/2012   Failure to Pay Penalty:      $    5,966.99
12               10/14/2013   Failure to Pay Penalty:      $    3,703.66
                 10/13/2014   Interest:                    $    5,585.99
13               10/19/2015   Interest:                    $    1,965.82
14               10/17/2016   Interest:                    $    1,683.10
                 10/16/2017   Interest:                    $    1,497.77
15               10/15/2018   Interest:                    $    1,776.50
                 10/14/2019   Interest:                    $    2,259.60
16     2011Q2    10/24/2011   Employment Tax (Form 941):   $   41,937.86   $ 38,822.02
                              Tax Deposit Penalty:         $    4,193.79
17                            Failure to Pay Penalty:      $      629.07
18                            Interest:                    $      364.64
                 11/28/2011   Tax Deposit Penalty:         $    2,096.89
19               12/19/2011   Collection Fees:             $       20.00
                 10/08/2012   Failure to Pay Penalty:      $    4,665.01
20               10/14/2013   Failure to Pay Penalty:      $    4,822.08
                 10/13/2014   Interest:                    $    3,740.60
21               10/19/2015   Interest:                    $    1,007.46
                 10/17/2016   Interest:                    $    1,012.94
22
                 10/16/2017   Interest:                    $    1,314.77
23               10/15/2018   Interest:                    $    1,559.45
                 10/14/2019   Interest:                    $    1,983.53
24

25

26

27
     Complaint                                                                   16
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 17 of 48




       2011Q3     01/02/2012    Employment Tax (Form 941):         $   44,737.84      $ 3,623.58
 1                              Tax Deposit Penalty:               $    2,469.64
 2                              Interest:                          $        0.67
                  10/10/2011    Dishonored Payment Penalty:        $      128.00
 3                10/13/2014    Interest:                          $      225.90
                  10/19/2015    Interest:                          $       87.48
 4                10/17/2016    Interest:                          $      104.70
                  10/16/2017    Interest:                          $      122.71
 5                10/15/2018    Interest:                          $      145.55
 6                10/14/2019    Interest:                          $      185.15
        2011      05/07/2012    Employment Tax (Form 940):         $    1,240.17     $ 11,221.01
 7                05/23/2011    Dishonored Payment Penalty:        $       25.00
                  02/27/2012    Dishonored Payment Penalty:        $       25.00
 8                09/08/2014    Tax Deposit Penalty:               $      592.24
                                Additional Tax:                    $    5,922.44
 9                              Interest:                          $      480.94
10                11/24/2014    Tax Deposit Penalty:               $      296.12
                  10/19/2015    Interest:                          $      245.49
11                              Failure to Pay Penalty:            $      740.30
                  02/08/2016    Collection Fees:                   $       30.00
12                10/17/2016    Interest:                          $      298.32
                                Failure to Pay Penalty:            $      710.70
13                10/15/2018    Interest:                          $      828.33
14                              Failure to Pay Penalty:            $       29.61
                                                                         Total:     $ 263,002.44
15

16      33.    The employment tax assessments and accruals described in Paragraph 32,

17   above, are based on employment tax returns (Forms 940 and 941) filed by Archives

18   Management.

19      34. Archives Management submitted multiple requests for installment agreements

20   under I.R.C. § 6159, relating to its tax liabilities described in Paragraph 32, above. CSED

21   under I.R.C. § 6502 was therefore extended as follows:

22
                                                              No. of Days
23       Tax          Tax      Assessment      Original         CSED                Current
        Period       Type         Date          CSED           Extended              CSED
24
        2010Q1        941      08/30/2010    08/30/2020           110              12/18/2020
25
        2010Q3        941      02/14/2011    02/14/2021           110              06/04/2021
26
        2010Q4        941      05/23/2011    05/23/2021           110              08/11/2021
27
     Complaint                                                                             17
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 18 of 48




                                                                No. of Days
 1       Tax          Tax      Assessment       Original          CSED              Current
 2      Period       Type         Date           CSED            Extended            CSED
        2011Q1        941      07/04/2011      07/04/2021            80           09/22/2021
 3
        2011Q2        941      10/24/2011      10/24/2021            80           01/12/2022
 4
        2011Q3        941      01/02/2012      01/02/2022            80           03/22/2022
 5

 6      35. Timely notice of the assessments described in Paragraph 32, above, was given

 7   to Archives Management, and demand for payment of these assessments was made on

 8   Archives Management, as required by I.R.C. § 6303.

 9      36.   Despite notice and demand for payment of the assessments set forth in

10   Paragraph 32, above, Archives Management has neglected, refused, or failed to pay the

11   assessments against it and, as of September 30, 2020, there remains due and owing to

12   the United States on the tax assessments against Archives Management, the total sum of

13   $263,002.44, plus interest and other statutory additions as provide by law.

14      37. On the dates and in the amounts set forth below, a duly authorized delegate of

15   the Secretary of Treasury made timely assessments against Shizue Enterprises for

16   federal tax liabilities, penalties, interest, and other statutory additions as follows:

17

18

19

20

21

22

23

24

25

26

27
     Complaint                                                                                 18
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 19 of 48




                                                                                     Unpaid
 1                                            Amount and Type                        Balance 5
 2         Tax     Assessment                       of                                (as of
          Period     Dates                      Assessment                          9/30/2020)
 3       2009Q3     02/08/2010   Employment Tax (Form 941):         $   35,925.95   $ 24,303.39
                                 Tax Deposit Penalty:               $    3,319.55
 4                               Failure to Pay Penalty:            $      609.31
 5                               Interest:                          $      335.68
                    03/15/2010   Tax Deposit Penalty:               $    1,523.26
 6                  04/05/2010   Collection Fees:                   $       36.00
                    10/08/2012   Failure to Pay Penalty:            $    7,007.02
 7                  10/19/2015   Interest:                          $    5,852.03
                    10/17/2016   Interest:                          $      913.11
 8                  10/16/2017   Interest:                          $    1,070.28
 9                  10/15/2018   Interest:                          $    1,269.43
                    10/14/2019   Interest:                          $    1,343,57
10       2009Q4     04/26/2010   Employment Tax (Form 941):         $   38,056.04   $ 23,391.08
                                 Tax Deposit Penalty:               $    3,277.87
11                               Failure to Pay Penalty:            $      412.52
                                 Interest:                          $      257.36
12                  05/31/2010   Tax Deposit Penalty:               $    1,375.06
13                  06/07/2010   Collection Fees:                   $       36.00
                    10/08/2012   Failure to Pay Penalty:            $    6,462.81
14                  10/19/2015   Interest:                          $    4,820.12
                    10/17/2016   Interest:                          $      675.85
15                  10/16/2017   Interest:                          $      792.18
                    10/15/2018   Interest:                          $      939.60
16                  10/14/2019   Interest:                          $    1,195.12
17       2010Q1     08/30/2010   Employment Tax (Form 941):         $   32,568.18   $ 20,191.50
                                 Tax Deposit Penalty:               $    2,856.64
18                               Failure to Pay Penalty:            $      551.32
                                 Interest:                          $      371.00
19                  10/04/2010   Tax Deposit Penalty:               $    1,378.30
                    10/11/2010   Collection Fees:                   $       36.00
20                  10/08/2012   Failure to Pay Penalty:            $    4,824.05
21                  10/14/2013   Failure to Pay Penalty:            $    1,516.13
                    10/19/2015   Interest:                          $    4,471.57
22                  10/17/2016   Interest:                          $      697.71
                    10/16/2017   Interest:                          $      886.44
23                  10/15/2018   Interest:                          $    1,051.41
                    10/14/2019   Interest:                          $    1,031.64
24

25

26

27   5   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                            19
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 20 of 48




       2010Q2    09/27/2010   Employment Tax (Form 941):   $   37,722.99   $ 14,684.80
 1                            Late Filing Penalty:         $      804.12
 2                            Tax Deposit Penalty:         $    3,772.28
                              Failure to Pay Penalty:      $      178.69
 3                            Interest:                    $      119.06
                 11/01/2010   Tax Deposit Penalty:         $      893.47
 4               02/06/2012   Collection Fees:             $       50.00
                 10/08/2012   Failure to Pay Penalty:      $    3,037.79
 5               10/14/2013   Failure to Pay Penalty:      $    1,250.86
 6               10/19/2015   Interest:                    $    2,881.95
                 10/17/2016   Interest:                    $      348.41
 7               10/16/2017   Interest:                    $      489.99
                 10/15/2018   Interest:                    $      581.18
 8               10/14/2019   Interest:                    $      739.23
                 08/31/2020   Collection Fees:             $      216.00
 9     2010Q3    01/10/2011   Employment Tax (Form 941):   $   29,322.04   $ 15,390.34
10                            Tax Deposit Penalty:         $    2,932.20
                              Failure to Pay Penalty:      $      358.05
11                            Interest:                    $      179.86
                 02/14/2011   Tax Deposit Penalty:         $    1,193.50
12               05/16/2011   Collection Fees:             $       36.00
                 10/08/2012   Failure to Pay Penalty:      $    4,774.00
13               10/14/2013   Failure to Pay Penalty:      $      835.45
14               10/19/2015   Interest:                    $    3,471.45
                 10/17/2016   Interest:                    $      679.27
15               10/16/2017   Interest:                    $      750.07
                 10/15/2018   Interest:                    $      889.66
16               10/14/2019   Interest:                    $      803.21
       2010Q4    05/09/2011   Employment Tax (Form 941):   $   32,913.75   $ 28,322.10
17                            Late Filing Penalty:         $    1,481.12
18                            Tax Deposit Penalty:         $    3,291.36
                              Failure to Pay Penalty:      $      658.27
19                            Interest:                    $      315.22
                 06/13/2011   Tax Deposit Penalty:         $    1,645.69
20               08/01/2011   Collection Fees:             $       36.00
                 10/08/2012   Failure to Pay Penalty:      $    4,937.07
21               10/14/2013   Failure to Pay Penalty:      $    2,633.10
                 10/19/2015   Interest:                    $    6,564.89
22
                 10/17/2016   Interest:                    $    1,421.91
23               10/16/2017   Interest:                    $    1,286.33
                 10/15/2018   Interest:                    $    1,410.34
24               10/14/2019   Interest:                    $    1,447.05

25

26

27
     Complaint                                                                   20
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 21 of 48




       2011Q1     07/04/2011    Employment Tax (Form 941):          $   21,588.22      $ 233.41
 1                              Tax Deposit Penalty:                $    2,158.82
 2                              Failure to Pay Penalty:             $      323.82
                                Interest:                           $      154.32
 3                08/08/2011    Tax Deposit Penalty:                $    1,079.41
                  11/29/2011    Collection Fees:                    $       66.00
 4                10/08/2012    Failure to Pay Penalty:             $    3,022.36
                  10/14/2013    Failure to Pay Penalty:             $    2,050.88
 5                10/19/2015    Interest:                           $    3,966.92
 6                10/17/2016    Interest:                           $      895.78
                  10/16/2017    Interest:                           $      808.06
 7                10/15/2018    Interest:                           $      399.33
                  10/14/2019    Interest:                           $      223.57
 8     2011Q2     12/26/2011    Employment Tax (Form 941):          $   27,062.54      $ 168.52
                                Tax Deposit Penalty:                $    2,321.20
 9                10/19/2015    Interest:                           $      281.34
10                10/17/2016    Interest:                           $       93.55
                  10/16/2017    Interest:                           $      109.64
11                10/15/2018    Interest:                           $      130.05
                  10/14/2019    Interest:                           $      165.43
12                                                                        Total:     $ 126,685.14
13      38.   The employment tax assessments and accruals described in Paragraph 37,
14   above, are based on employment tax returns (Forms 941) filed by Shizue Enterprises.
15      39. Shizue Enterprises submitted multiple requests for installment agreements
16   under I.R.C. § 6159, relating to its tax liabilities described in Paragraph 37, above. CSED
17   under I.R.C. § 6502 was therefore extended as follows:
18
                                                              No. of Days
19
         Tax         Tax       Assessment      Original         CSED                 Current
20      Period      Type          Date          CSED           Extended               CSED

21      2009Q3       941       02/08/2010    02/08/2020           367               02/09/2021

22      2009Q4       941       04/26/2010    04/26/2020           367               04/28/2021

23      2010Q1       941       08/30/2010    08/30/2020           367               09/01/2021

24      2010Q2       941       09/27/2010    09/27/2020           367               09/29/2021

25      2010Q3       941       01/10/2011    01/10/2021           367               12/13/2021

26      2010Q4       941       05/09/2011    05/09/2021           367               04/11/2022

27
     Complaint                                                                              21
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 22 of 48




                                                                No. of Days
 1       Tax          Tax      Assessment       Original          CSED              Current
 2      Period       Type         Date           CSED            Extended            CSED
        2011Q1        941      07/04/2011      07/04/2021            367           06/06/2022
 3
        2011Q2        941      12/26/2011      12/26/2021            367           11/28/2022
 4

 5      40. Timely notice of the assessments described in Paragraph 37, above, was given

 6   to Shizue Enterprises, and demand for payment of these assessments was made on

 7   Shizue Enterprises, as required by I.R.C. § 6303.

 8      41.   Despite notice and demand for payment of the assessments set forth in

 9   Paragraph 37, above, Shizue Enterprises has neglected, refused, or failed to pay the

10   assessments against it and, as of September 30, 2020, there remains due and owing to

11   the United States on the tax assessments against Shizue Enterprises, the total sum of

12   $126,685.14, plus interest and other statutory additions as provide by law.

13      42. On the dates and in the amounts set forth below, a duly authorized delegate of

14   the Secretary of Treasury made timely assessments against IRSC for federal tax

15   liabilities, penalties, interest, and other statutory additions as follows:

16

17

18

19

20

21

22

23

24

25

26

27
     Complaint                                                                            22
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 23 of 48




                                                                                     Unpaid
 1                                            Amount and Type                        Balance 6
 2         Tax     Assessment                       of                                (as of
          Period     Dates                      Assessment                          9/30/2020)
 3       2010Q3     01/10/2011   Employment Tax (Form 941):         $   22,655.37   $ 10,120.32
                                 Tax Deposit Penalty:               $    1,962.47
 4                               Failure to Pay Penalty:            $      227.20
 5                               Interest:                          $      114.13
                    02/14/2011   Tax Deposit Penalty:               $      757.34
 6                  10/15/2012   Failure to Pay Penalty:            $    2,499.22
                    10/21/2013   Failure to Pay Penalty:            $    1,060.28
 7                  10/26/2015   Interest:                          $    3,154.82
                    10/24/2016   Interest:                          $      119.46
 8                  10/23/2017   Interest:                          $      336.74
 9                  05/28/2018   Collections Fees:                  $      165.00
                    10/22/2018   Interest:                          $      404.46
10                  10/21/2019   Interest:                          $      517.57
         2010Q4     04/11/2011   Employment Tax (Form 941):         $   22,667.37   $ 25,569.65
11                               Late Filing Penalty:               $    2,040.06
                                 Tax Deposit Penalty:               $    2,266.73
12                               Failure to Pay Penalty:            $      340.01
13                               Interest:                          $      150.05
                    02/14/2011   Tax Deposit Penalty:               $    1,133.37
14                  10/15/2012   Failure to Pay Penalty:            $    3,400.10
                    10/21/2013   Failure to Pay Penalty:            $    1,926.73
15                  10/26/2015   Interest:                          $    4,768.22
                    10/24/2016   Interest:                          $    1,006.69
16                  10/23/2017   Interest:                          $      918.27
17                  05/28/2018   Collection Fees                    $      165.00
                    10/22/2018   Interest:                          $    1,092.09
18                  10/21/2019   Interest:                          $    1,307.68

19

20

21

22

23

24

25

26

27   6   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                            23
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 24 of 48




       2011Q1    07/04/2011   Employment Tax (Form 941):         $   17,922.90   $ 20,321.51
 1                            Tax Deposit Penalty:               $    1,792.29
 2                            Failure to Pay Penalty:            $      268.99
                              Interest:                          $      128.19
 3               08/08/2011   Tax Deposit Penalty:               $      896.64
                 08/29/2011   Collection Fees:                   $       36.00
 4               10/15/2012   Failure to Pay Penalty:            $     2420.95
                 10/21/2013   Failure to Pay Penalty:            $   1,793..29
 5               10/26/2015   Interest:                          $    3,303.62
 6               10/24/2016   Interest:                          $      745.83
                 10/23/2017   Interest:                          $      682.50
 7               05/28/2018   Collection Fees:                   $      165.00
                 10/22/2018   Interest:                          $      816.33
 8               10/21/2019   Interest:                          $    1,039.28
       2011Q2    10/03/2011   Employment Tax (Form 941):         $   17,691.19   $ 16,886.34
 9                            Tax Deposit Penalty:               $    1,680.20
10                            Failure to Pay Penalty:            $      265.37
                              Interest:                          $      123.04
11               11/07/2011   Tax Deposit Penalty:               $      884.56
                 12/19/2011   Collection Fees:                   $       20.00
12               10/03/2011   Tax Deposit Penalty:               $       88.91
                 06/18/2012   Interest:                          $      404.44
13               10/15/2012   Failure to Pay Penalty:            $    1,859.38
14               10/21/2013   Failure to Pay Penalty:            $    1,954.51
                 10/26/2015   Interest:                          $    1,716.90
15               10/24/2016   Interest:                          $      484.41
                 10/23/2017   Interest:                          $      564.70
16               04/30/2018   Collection Fees:                   $       36.00
                 05/28/2018   Collection Fees:                   $      165.00
17               10/22/2018   Interest:                          $      676.87
                 10/21/2019   Interest:                          $      863.60
18
                                                                       Total:    $ 72,897.82
19

20      43.   The employment tax assessments and accruals described in Paragraph 42,

21   above, are based on employment tax returns (Forms 941) filed by IRSC.

22      44. Timely notice of the assessments described in Paragraph 42, above, was given

23   to IRSC, and demand for payment of these assessments was made on IRSC, as required

24   by I.R.C. § 6303.

25      45.   Despite notice and demand for payment of the assessments set forth in

26   Paragraph 42, above, IRSC has neglected, refused, or failed to pay the assessments

27   against it and, as of September 30, 2020, there remains due and owing to the United

     Complaint                                                                         24
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 25 of 48




 1   States on the tax assessments against IRSC, the total sum of $72,897.82, plus interest and

 2   other statutory additions as provide by law.

 3        46. On the dates and in the amounts set forth below, a duly authorized delegate of

 4   the Secretary of Treasury made timely assessments against Blue Cove Properties for

 5   federal tax liabilities, penalties, interest, and other statutory additions as follows:

 6
                                                                                       Unpaid
 7                                             Amount and Type                         Balance 7
 8         Tax     Assessment                        of                                 (as of
          Period     Dates                       Assessment                           9/30/2020)
 9       2010Q3     01/10/2011   Employment Tax (Form 941):           $   15,565,08   $ 12,430.80
                                 Tax Deposit Penalty:                 $    1,556.51
10                               Failure to Pay Penalty:              $      208.11
11                               Interest:                            $      103.48
                    02/14/2011   Tax Deposit Penalty:                 $      651.39
12                  06/20/2011   Collection Fees:                     $       36.00
                    11/21/2011   Collection Fees:                     $       90.00
13                  01/30/2012   Collection Fees:                     $       92.00
                    11/12/2012   Failure to Pay Penalty:              $    2,605.58
14                  11/18/2013   Failure to Pay Penalty:              $      455.98
15                  11/17/2014   Interest:                            $    1,630.64
                    11/23/2015   Interest:                            $      316.00
16                  11/21/2016   Interest:                            $      366.45
                    11/20/2017   Interest:                            $      422.72
17                  11/19/2018   Interest:                            $      512.10
                    11/18/2019   Interest:                            $      638.18
18

19

20

21

22

23

24

25

26

27   7   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                                 25
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 26 of 48




       2010Q4    04/18/2011   Employment Tax (Form 941):   $   17,495.20   $ 21,255.75
 1                            Late Filing Penalty:         $    1,574.57
 2                            Tax Deposit Penalty:         $    1,749.52
                              Failure to Pay Penalty:      $      262.43
 3                            Interest:                    $      130.54
                 05/23/2011   Tax Deposit Penalty:         $      874.76
 4               11/12/2012   Failure to Pay Penalty:      $    3,236.61
                 11/18/2013   Failure to Pay Penalty:      $      874.76
 5               11/17/2014   Interest:                    $    2,842.47
 6               11/23/2015   Interest:                    $      844.15
                 11/21/2016   Interest:                    $      754.82
 7               11/20/2017   Interest:                    $      720.00
                 11/19/2018   Interest:                    $      872.26
 8               11/18/2019   Interest:                    $    1,086.99
       2011Q1    07/04/2011   Employment Tax (Form 941):   $   13,742.59   $ 14,982.80
 9                            Tax Deposit Penalty:         $    1,374.25
10                            Failure to Pay Penalty:      $      206.14
                              Interest:                    $       98.24
11               08/08/2011   Tax Deposit Penalty:         $      687.13
                 08/29/2011   Collection Fees:             $       36.00
12               11/12/2012   Failure to Pay Penalty:      $    1,923.96
                 11/18/2013   Failure to Pay Penalty:      $    1,305.55
13               11/17/2014   Interest:                    $    1,602.73
14               11/23/2015   Interest:                    $      375.56
                 11/21/2016   Interest:                    $      450.59
15               11/20/2017   Interest:                    $      509.50
                 11/19/2018   Interest:                    $      617.24
16               11/18/2019   Interest:                    $      769.19
       2011Q2    06/30/2011   Employment Tax (Form 941):   $   15,624.23   $ 12,798.10
17                            Tax Deposit Penalty:         $    1,467.31
18                            Failure to Pay Penalty:      $      234.36
                              Interest:                    $      108.67
19               01/09/2012   Tax Deposit Penalty:         $      781.21
                 11/19/2012   Collection Fees:             $       50.00
20               10/03/2011   Tax Deposit Penalty:         $       95.11
                 06/18/2012   Interest:                    $      340.15
21               11/12/2012   Failure to Pay Penalty:      $    1,626.16
                 11/18/2013   Failure to Pay Penalty:      $    1,575.02
22
                 11/17/2014   Interest:                    $    1,000.42
23               11/23/2015   Interest:                    $      334.61
                 11/21/2016   Interest:                    $      343.32
24               11/20/2017   Interest:                    $      435.21
                 11/19/2018   Interest:                    $      527.24
25               11/18/2019   Interest:                    $      657.03
26

27
     Complaint                                                                   26
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 27 of 48




       2011Q3     12/12/2011    Employment Tax (Form 941):          $ 15,973.28     $ 12,798.10
 1                              Tax Deposit Penalty:                $ 1,487.84
 2                11/17/2014    Interest:                           $    136.77
                  11/23/2015    Interest:                           $     50.30
 3                11/21/2016    Interest:                           $     61.86
                  11/20/2017    Interest:                           $     70.65
 4                11/19/2018    Interest:                           $     85.59
                  11/18/2019    Interest:                           $    106.67
 5                                                                       Total:     $ 63,545.19
 6

 7      47.   The employment tax assessments and accruals described in Paragraph 46,

 8   above, are based on employment tax returns (Forms 941) filed by Blue Cove Properties.

 9      48. Blue Cove Properties submitted multiple requests for installment agreements

10   under I.R.C. § 6159, relating to its tax liabilities described in Paragraph 46, above. CSED

11   under I.R.C. § 6502 was therefore extended as follows:

12
                                                              No. of Days
13       Tax         Tax       Assessment      Original         CSED               Current
14      Period      Type          Date          CSED           Extended             CSED
        2010Q3       941       01/10/2011    01/10/2021            80             03/31/2021
15
        2010Q4       941       04/18/2011    04/18/2021            80             07/07/2021
16
        2011Q1       941       07/04/2011    07/04/2021            80             09/22/2021
17
        2011Q2       941       10/03/2011    10/03/2021            80             12/22/2021
18
        2011Q3       941       12/12/2011    12/12/2021            80             03/02/2022
19

20      49. Timely notice of the assessments described in Paragraph 46, above, was given

21   to Blue Cove Properties, and demand for payment of these assessments was made on

22   Blue Cove Properties, as required by I.R.C. § 6303.

23      50.   Despite notice and demand for payment of the assessments set forth in

24   Paragraph 46, above, Blue Cove Properties has neglected, refused, or failed to pay the

25   assessments against it and, as of September 30, 2020, there remains due and owing to

26   the United States on the tax assessments against Blue Cove Properties, the total sum of

27   $63,545.19, plus interest and other statutory additions as provide by law.
     Complaint                                                                            27
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 28 of 48




 1        51. On the dates and in the amounts set forth below, a duly authorized delegate of

 2   the Secretary of Treasury made timely assessments against Discount Video Center for

 3   federal tax liabilities, penalties, interest, and other statutory additions as follows:

 4
                                                                                       Unpaid
 5                                             Amount and Type                         Balance 8
 6         Tax     Assessment                        of                                 (as of
          Period     Dates                       Assessment                           9/30/2020)
 7       2010Q3     02/07/2011   Employment Tax (Form 941):           $   27,852.22   $ 28,724.85
                                 Tax Deposit Penalty:                 $    2,785.21
 8                               Failure to Pay Penalty:              $      557.04
 9                               Interest:                            $      274.51
                    03/14/2011   Tax Deposit Penalty:                 $    1,392.61
10                  11/12/2012   Failure to Pay Penalty:              $    4,734.88
                    11/18/2013   Failure to Pay Penalty:              $    1,671.13
11                  11/23/2015   Interest:                            $    4,173.87
                    05/28/2018   Collections Fees:                    $      165.00
12                  11/18/2019   Interest:                            $    4,392.91
13       2010Q4     05/09/2011   Employment Tax (Form 941):           $   32,910.72   $ 37,266.28
                                 Late Filing Penalty:                 $    1,480.98
14                               Tax Deposit Penalty:                 $    3,291.07
                                 Failure to Pay Penalty:              $      658.21
15                               Interest:                            $      315.18
                    06/13/2011   Tax Deposit Penalty:                 $    1,645.54
16                  11/12/2012   Failure to Pay Penalty:              $    5,759.38
17                  11/18/2013   Failure to Pay Penalty:              $    1,810.09
                    11/23/2015   Interest:                            $    6,719.65
18                  05/28/2018   Collection Fees:                     $      165.00
                    11/18/2019   Interest:                            $    6,072.37
19       2011Q1     07/04/2011   Employment Tax (Form 941):           $   27,905.11   $ 29,388.05
                                 Tax Deposit Penalty:                 $    2,790.51
20                               Failure to Pay Penalty:              $      418.58
21                               Interest:                            $      199.47
                    08/08/2011   Tax Deposit Penalty:                 $    1,395.26
22                  11/12/2012   Failure to Pay Penalty:              $    4,046.23
                    11/18/2013   Failure to Pay Penalty:              $    2,511.46
23                  11/23/2015   Interest:                            $    5,228.37
                    05/28/2018   Collection Fees:                     $      165.00
24                  11/18/2019   Interest:                            $    4,801.09
25

26

27   8   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                                 28
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 29 of 48




       2011Q2     10/03/2011    Employment Tax (Form 941):          $   22,773.41     $ 19,171.28
 1                              Tax Deposit Penalty:                $    2,277.34
 2                              Failure to Pay Penalty:             $      341.60
                                Interest:                           $      158.39
 3                11/07/2011    Tax Deposit Penalty:                $    1,138.67
                  12/19/2011    Collection Fees:                    $       20.00
 4                11/12/2012    Failure to Pay Penalty:             $    2,594.02
                  11/18/2013    Failure to Pay Penalty:             $    2,227.15
 5                11/23/2015    Interest:                           $    3,352.72
 6                05/28/2018    Collection Fees:                    $      165.00
                  11/18/2019    Interest:                           $    3,109.19
 7                                                                        Total:     $ 114,550.46

 8      52.    The employment tax assessments and accruals described in Paragraph 51,

 9   above, are based on employment tax returns (Forms 941) filed by Discount Video

10   Center.

11      53. Discount Video Center submitted at least one request for an installment

12   agreement under I.R.C. § 6159, relating to its tax liabilities described in Paragraph 51,

13   above. CSED under I.R.C. § 6502 was therefore extended as follows:

14
                                                              No. of Days
15       Tax          Tax      Assessment      Original         CSED                 Current
16      Period       Type         Date          CSED           Extended               CSED
        2010Q3        941      02/07/2011     02/07/2021           60               01/10/2023
17
        2010Q4        941      05/09/2011     05/09/2021           30               03/26/2023
18
        2011Q1        941      07/04/2011     07/04/2021           30               05/07/2023
19
        2011Q2        941      10/03/2011     10/03/2021           30               10/08/2023
20

21      54. Timely notice of the assessments described in Paragraph 51, above, was given

22   to Discount Video Center, and demand for payment of these assessments was made on

23   Discount Video Center, as required by I.R.C. § 6303.

24      55.    Despite notice and demand for payment of the assessments set forth in

25   Paragraph 51, above, Discount Video Center has neglected, refused, or failed to pay the

26   assessments against it and, as of September 30, 2020, there remains due and owing to

27   the United States on the employment tax assessments against Discount Video Center,
     Complaint                                                                              29
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 30 of 48




 1   the total sum of $114,550.46, plus interest and other statutory additions as provide by

 2   law.

 3        56. On the dates and in the amounts set forth below, a duly authorized delegate of

 4   the Secretary of Treasury made timely assessments against Profit Pak for federal tax

 5   liabilities, penalties, interest, and other statutory additions as follows:

 6
                                                                                       Unpaid
 7                                             Amount and Type                         Balance 9
 8         Tax     Assessment                        of                                 (as of
          Period     Dates                       Assessment                           9/30/2020)
 9       2010Q2     09/27/2010   Employment Tax (Form 941):           $   29,859.50     $ 6,040.81
                                 Late Filing Penalty:                 $     186..22
10                               Tax Deposit Penalty:                 $    2,317.67
11                               Failure to Pay Penalty:              $       41.38
                                 Interest:                            $       27.57
12                  11/01/2010   Interest:                            $      206.91
                    06/06/2011   Collection Fees:                     $       36.00
13                  11/07/2011   Failure to Pay Penalty:              $      331.05
                    11/05/2012   Failure to Pay Penalty:              $      496.59
14                  11/11/2013   Failure to Pay Penalty:              $      165.53
15                  11/10/2014   Interest:                            $      809.52
                    11/16/2015   Interest:                            $      137.89
16                  05/28/2018   Collection Fees:                     $      165.00
                    11/26/2018   Interest:                            $      596.35
17                  11/25/2019   Interest:                            $      299.29
                    08/31/2020   Collection Fees:                     $      216.00
18       2010Q3     02/10/2011   Employment Tax (Form 941):           $   13,917.42   $ 16,357.57
19                               Tax Deposit Penalty:                 $    1,391.74
                                 Failure to Pay Penalty:              $      208.76
20                               Interest:                            $      104.86
                    02/14/2011   Tax Deposit Penalty:                 $      695.87
21                  11/05/2012   Failure to Pay Penalty:              $    2,505.14
                    11/11/2013   Failure to Pay Penalty:              $      765.46
22                  11/10/2014   Interest:                            $    2,257.45
23                  11/16/2015   Interest:                            $      676.41
                    05/28/2018   Collection Fees:                     $      165.00
24                  11/26/2018   Interest:                            $    1,829.93
                    11/25/2019   Interest:                            $      840.57
25

26

27   9   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                               30
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 31 of 48




       2010Q4    04/11/2011   Employment Tax (Form 941):   $   12,725.18   $ 17,180.97
 1                            Late Filing Penalty:         $    1,145.27
 2                            Tax Deposit Penalty:         $    1,272.51
                              Failure to Pay Penalty:      $      190.88
 3                            Interest:                    $       84.23
                 05/16/2011   Tax Deposit Penalty:         $      636.26
 4               11/05/2012   Failure to Pay Penalty:      $    2,099.66
                 11/11/2013   Failure to Pay Penalty:      $      890.76
 5               11/10/2014   Interest:                    $    2,061.53
 6               11/16/2015   Interest:                    $      653.49
                 05/28/2018   Collection Fees              $      165.00
 7               11/26/2018   Interest:                    $    1,901.45
                 11/25/2019   Interest:                    $      882.88
 8     2011Q1    07/04/2011   Employment Tax (Form 941):   $   16,566.88   $ 18,307.39
                              Tax Deposit Penalty:         $    1,656.69
 9                            Failure to Pay Penalty:      $      248.50
10                            Interest:                    $      118.43
                 08/08/2011   Tax Deposit Penalty:         $      828.34
11               08/29/2011   Collection Fees:             $       66.00
                 11/05/2012   Failure to Pay Penalty:      $    2,485.03
12               11/11/2013   Failure to Pay Penalty:      $    1,408.19
                 11/10/2014   Interest:                    $    2,307.67
13               11/16/2015   Interest:                    $      795.26
14               05/28/2018   Collection Fees:             $      165.00
                 11/25/2019   Interest:                    $    3,004.78
15     2011Q2    12/05/2011   Employment Tax (Form 941):   $   26,975.36   $ 28,049.08
                              Tax Deposit Penalty:         $    2,697.53
16                            Failure to Pay Penalty:      $      675.38
                              Interest:                    $      328.63
17               01/09/2012   Tax Deposit Penalty:         $    1,348.77
18               02/06/2012   Collection Fees:             $       78.00
                 11/05/2012   Failure to Pay Penalty:      $    2,832.42
19               11/11/2013   Failure to Pay Penalty:      $    3,237.04
                 11/10/2014   Interest:                    $    2,839.45
20               11/16/2015   Interest:                    $      703.83
                 05/28/2018   Collection Fees:             $      165.00
21               11/25/2019   Interest:                    $    4,418.79
22     2011Q3    01/02/2012   Employment Tax (Form 941):   $   21,104.83   $ 2,647.65
                              Tax Deposit Penalty:         $    1,757.94
23                            Failure to Pay Penalty:      $       47.49
                              Interest:                    $       10.97
24               03/05/2012   Collection Fees:             $       50.00
                 11/10/2014   Interest:                    $      157.67
25               11/16/2015   Interest:                    $       59.57
26               05/28/2018   Collection Fees:             $      165.00
                 11/26/2018   Interest:                    $      265.92
27               11/25/2019   Interest:                    $      136.06

     Complaint                                                                   31
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 32 of 48




        2011      04/11/2011      Employment Tax (Form 940):        $   680.03       $ 1,226.99
 1                                Late Filing Penalty:              $    49.13
 2                                Failure to Pay Penalty:           $     8.19
                                  Interest:                         $     3.61
 3                11/05/2012      Failure to Pay Penalty:           $    90.06
                  11/11/2013      Failure to Pay Penalty:           $    38.21
 4                11/10/2014      Interest:                         $    78.82
                  11/16/2015      Interest:                         $    25.19
 5                05/28/2018      Collection Fees:                  $   165.00
 6                11/26/2018      Interest:                         $   114.91
                  11/25/2019      Interest:                         $    63.05
 7                                                                       Total:     $ 89,810.46

 8      57.    The employment tax assessments and accruals described in Paragraph 56,

 9   above, are based on employment tax returns (Forms 940 and 941) filed by Profit Pak.

10      58. Profit Pak submitted at least one request for an installment agreement under

11   I.R.C. § 6159, relating to its tax liabilities described in Paragraph 56, above. CSED under

12   I.R.C. § 6502 was therefore extended as follows:

13
                                                               No. of Days
14       Tax          Tax      Assessment       Original         CSED              Current
15      Period       Type         Date           CSED           Extended            CSED
        2010Q2        941      09/27/2010     09/27/2020           60             12/16/2020
16
        2010Q3        941      01/10/2011     01/10/2021           60             03/31/2021
17
        2010Q4        941      04/11/2011     04/11/2021           60             06/30/2021
18
        2011Q1        941      07/04/2011     07/04/2021           60             09/22/2021
19
        2011Q2        941      12/05/2011     12/05/2021           60             02/23/2022
20
        2011Q3        941      01/02/2012     01/02/2022           60             03/23/2022
21
          2011        940      04/11/2011     04/11/2021           60             06/30/2021
22

23      59. Timely notice of the assessments described in Paragraph 56, above, was given

24   to Profit Pak, and demand for payment of these assessments was made on Profit Pak, as

25   required by I.R.C. § 6303.

26      60.    Despite notice and demand for payment of the assessments set forth in

27   Paragraph 56, above, Profit Pak has neglected, refused, or failed to pay the assessments
     Complaint                                                                            32
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 33 of 48




 1   against it and, as of September 30, 2020, there remains due and owing to the United

 2   States on the tax assessments against Profit Pak, the total sum of $89,810.46, plus

 3   interest and other statutory additions as provide by law.

 4         61. On the dates and in the amounts set forth below, a duly authorized delegate of

 5   the Secretary of Treasury made timely assessments against Hideaway Books for federal

 6   tax liabilities, penalties, interest, and other statutory additions as follows:

 7
                                                                                        Unpaid
 8
                                               Amount and Type                         Balance 10
 9         Tax     Assessment                        of                                  (as of
          Period     Dates                       Assessment                            9/30/2020)
10        2010Q2    09/27/2010   Employment Tax (Form 941):           $   15,539.75      $ 2,684.33
                                 Late Filing Penalty:                 $       99.25
11
                                 Tax Deposit Penalty:                 $    1,091.59
12                               Failure to Pay Penalty:              $       22.06
                                 Interest:                            $       14.70
13                  11/01/2010   Tax Deposit Penalty:                 $      110.28
                    02/03/2014   Collection Fees:                     $       20.00
14                  11/02/2015   Interest:                            $      409.78
                                 Failure to Pay Penalty:              $      529.32
15                  10/31/2016   Interest:                            $       68.36
16                  11/30/2017   Interest:                            $       83.71
                    10/29/2018   Interest:                            $      100.14
17                  10/28/2019   Interest:                            $      126.33
                    08/31/2020   Collection Fees:                     $      216.00
18        2010Q3    01/10/2011   Employment Tax (Form 941):           $   12,639.83      $ 7,799.59
                                 Tax Deposit Penalty:                 $    1,263.98
19                               Failure to Pay Penalty:              $      169.94
20                               Interest:                            $       82.38
                    02/14/2011   Tax Deposit Penalty:                 $      533.68
21                  05/30/2011   Collection Fees:                     $       36.00
                    10/22/2012   Failure to Pay Penalty:              $    2,020.63
22                  10/28/2013   Failure to Pay Penalty:              $      476.63
                    11/02/2015   Interest:                            $    1,539.16
23                  10/31/2016   Interest:                            $      279.67
24                  10/30/2017   Interest:                            $      327.06
                    10/29/2018   Interest:                            $      391.24
25                  10/28/2019   Interest:                            $      408.00

26

27   10   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                                33
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 34 of 48




                                                                                     Unpaid
 1
                                             Amount and Type                        Balance 10
 2      Tax      Assessment                        of                                 (as of
       Period      Dates                       Assessment                           9/30/2020)
 3     2010Q4    03/28/2011     Employment Tax (Form 941):          $   14,984.49   $ 13,003.78
                                Late Filing Penalty:                $      674.30
 4
                                Tax Deposit Penalty:                $    1,498.44
 5                              Failure to Pay Penalty:             $      149.00
                                Interest:                           $       72.24
 6               05/02/2011     Tax Deposit Penalty:                $      749.22
                 10/22/2012     Failure to Pay Penalty:             $    2,697.21
 7               10/28/2013     Failure to Pay Penalty:             $      899.07
                 11/02/2015     Interest:                           $    3,096.43
 8               10/31/2016     Interest:                           $      637.25
 9               10/30/2017     Interest:                           $      580.46
                 10/29/2018     Interest:                           $      694.38
10               10/28/2019     Interest:                           $      730.96
       2011Q1    07/04/2011     Employment Tax (Form 941):          $   11,766.33     $ 9,331.00
11                              Tax Deposit Penalty:                $    1,176.49
                                Failure to Pay Penalty:             $       84.11
12               08/08/2011     Interest:                           $      588.32
13               08/29/2011     Collection Fees:                    $       66.00
                 10/22/2012     Failure to Pay Penalty:             $    1,588.46
14               10/28/2013     Failure to Pay Penalty:             $    1,176.63
                 11/02/2015     Interest:                           $    2,182.37
15               10/31/2016     Interest:                           $      477.44
                 10/30/2017     Interest:                           $      430.35
16               10/29/2018     Interest:                           $      514.79
17               10/28/2019     Interest:                           $      493.58
                                                                          Total:    $ 32,818.70
18

19      62.   The employment tax assessments and accruals described in Paragraph 61,

20   above, are based on employment tax returns (Forms 941) filed by Hideaway Books.

21      63. Hideaway Books submitted multiple requests for installment agreements under

22   I.R.C. § 6159, relating to its tax liabilities described in Paragraph 61, above. CSED under

23   I.R.C. § 6502 was therefore extended as follows:

24

25

26

27
     Complaint                                                                             34
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 35 of 48




                                                                No. of Days
 1       Tax          Tax      Assessment       Original          CSED              Current
 2      Period       Type         Date           CSED            Extended            CSED
        2010Q2        941      09/27/2010      09/27/2020            107           01/12/2021
 3
        2010Q3        941      01/10/2011      01/10/2021            77            03/28/2021
 4
        2010Q4        941      03/28/2011      03/28/2021            77            06/13/2021
 5
        2011Q1        941      07/04/2011      07/04/2021            77            06/19/2021
 6

 7      64.   Timely notice of the assessments described in Paragraph 61, above, was given

 8   to Hideaway Books, and demand for payment of these assessments was made on

 9   Hideaway Books, as required by I.R.C. § 6303.

10      65.   Despite notice and demand for payment of the assessments set forth in

11   Paragraph 61, above, Hideaway Books has neglected, refused, or failed to pay the

12   assessments against it and, as of September 30, 2020, there remains due and owing to

13   the United States on the tax assessments against Hideaway Books, the total sum of

14   $32,818.70, plus interest and other statutory additions as provide by law.

15      66.   On the dates and in the amounts set forth below, a duly authorized delegate of

16   the Secretary of Treasury made timely assessments against Stans Video for federal tax

17   liabilities, penalties, interest, and other statutory additions as follows:

18

19

20

21

22

23

24

25

26

27
     Complaint                                                                            35
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 36 of 48




                                                                                     Unpaid
 1
                                              Amount and Type                       Balance 11
 2         Tax     Assessment                       of                                (as of
          Period     Dates                      Assessment                          9/30/2020)
 3        2010Q3    02/07/2011   Employment Tax (Form 941):         $   8,546.76      $ 5,942.83
                                 Tax Deposit Penalty:               $     854.68
 4
                                 Failure to Pay Penalty:            $     113.96
 5                               Interest:                          $      56.65
                    02/14/2011   Tax Deposit Penalty:               $     356.16
 6                  06/20/2011   Collection Fees:                   $      72.00
                    10/15/2012   Failure to Pay Penalty:            $   1,353.40
 7                  10/21/2013   Failure to Pay Penalty:            $     320.54
                    10/26/2015   Interest:                          $   1,521.91
 8                  10/24/2016   Interest:                          $     270.29
 9                  10/23/2017   Interest:                          $     213.91
                    10/22/2018   Interest:                          $     254.81
10                  10/21/2019   Interest:                          $     309.71
          2010Q4    03/28/2011   Employment Tax (Form 941):         $   9,696.67      $ 8,366.86
11                               Late Filing Penalty:               $     436.35
                                 Tax Deposit Penalty:               $     969.66
12                               Failure to Pay Penalty:            $      96.97
13                               Interest:                          $      46.75
                    05/02/2011   Tax Deposit Penalty:               $     484.83
14                  10/15/2012   Failure to Pay Penalty:            $   1,745.39
                    10/21/2013   Failure to Pay Penalty:            $     581.80
15                  10/26/2015   Failure to Pay Penalty:            $   1,995.95
                    10/24/2016   Interest:                          $     407.22
16                  10/23/2017   Interest:                          $     361.97
17                  10/22/2018   Interest:                          $     431.17
                    10/21/2019   Interest:                          $     464.19
18                                                                       Total:     $ 14,309.69

19         67. The employment tax assessments and accruals described in Paragraph 66,

20   above, are based on employment tax returns (Forms 941) filed by Stans Video.

21         68. Stans Video submitted multiple requests for installment agreements under

22   I.R.C. § 6159, relating to its tax liabilities described in Paragraph 66, above. CSED under

23   I.R.C. § 6502 was therefore extended as follows:

24

25

26

27   11   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                             36
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 37 of 48




                                                                No. of Days
 1       Tax          Tax      Assessment       Original          CSED              Current
 2      Period       Type         Date           CSED            Extended            CSED
        2010Q3        941      01/10/2011      01/10/2021            155          06/14/2021
 3
        2010Q4        941      03/28/2011      03/28/2021            155          08/30/2021
 4

 5      69. Timely notice of the assessments described in Paragraph 66, above, was given

 6   to Stans Video, and demand for payment of these assessments was made on Stans

 7   Video, as required by I.R.C. § 6303.

 8      70.   Despite notice and demand for payment of the assessments set forth in

 9   Paragraph 66, above, Stans Video has neglected, refused, or failed to pay the

10   assessments against it and, as of September 30, 2020, there remains due and owing to

11   the United States on the tax assessments against Stans Video, the total sum of

12   $14,309.69, plus interest and other statutory additions as provide by law.

13      71. On the dates and in the amounts set forth below, a duly authorized delegate of

14   the Secretary of Treasury made timely assessments against Turk Street Books for

15   federal tax liabilities, penalties, interest, and other statutory additions as follows:

16

17

18

19

20

21

22

23

24

25

26

27
     Complaint                                                                                 37
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 38 of 48




                                                                                     Unpaid
 1
                                              Amount and Type                       Balance 12
 2         Tax     Assessment                       of                                (as of
          Period     Dates                      Assessment                          9/30/2020)
 3        2010Q3    01/10/2011   Employment Tax (Form 941):         $   14,708.07    $ 9,663.00
                                 Tax Deposit Penalty:               $    1,470.81
 4
                                 Failure to Pay Penalty:            $      197.42
 5                               Interest:                          $       98.21
                    02/14/2011   Tax Deposit Penalty:               $      619.44
 6                  05/30/2011   Collection Fees:                   $       36.00
                    11/19/2012   Failure to Pay Penalty:            $    2,477.75
 7                  11/25/2013   Failure to Pay Penalty:            $      433.61
                    11/24/2014   Failure to Pay Penalty:            $    2,072.36
 8                  11/30/2015   Interest:                          $      543.15
 9                  11/28/2016   Interest:                          $      184.66
                    11/27/2017   Interest:                          $      412.98
10                  11/26/2018   Interest:                          $      502.42
                    11/25/2019   Interest:                          $      524.58
11        2010Q4    03/28/2011   Employment Tax (Form 941):         $   16,371.53   $ 11,968.70
                                 Late Filing Penalty:               $      736.72
12                               Tax Deposit Penalty:               $    1,637.15
13                               Failure to Pay Penalty:            $      163.73
                                 Interest:                          $       78.92
14                  05/02/2011   Tax Deposit Penalty:               $      818.58
                    11/19/2012   Failure to Pay Penalty:            $    3,110.59
15                  11/25/2013   Failure to Pay Penalty:            $      818.57
                    11/24/2014   Interest::                         $    2,624.92
16                  11/30/2015   Interest:                          $      816.18
17                  11/28/2016   Interest:                          $      698.48
                    11/27/2017   Interest:                          $      662.74
18                  11/26/2018   Interest:                          $      806.26
                    11/25/2019   Interest:                          $      758.44
19

20

21

22

23

24

25

26

27   12   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                            38
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 39 of 48




                                                                                     Unpaid
 1
                                             Amount and Type                        Balance 12
 2      Tax      Assessment                        of                                 (as of
       Period      Dates                       Assessment                           9/30/2020)
 3     2011Q1    07/04/2011     Employment Tax (Form 941):          $   15,099.18     $ 6,934.37
                                Tax Deposit Penalty:                $    1,509.92
 4
                                Failure to Pay Penalty:             $      226.49
 5                              Interest:                           $      107.93
                 08/08/2011     Tax Deposit Penalty:                $      754.96
 6               08/29/2011     Collection Fees:                    $       66.00
                 11/19/2012     Failure to Pay Penalty:             $    2,189.38
 7               11/25/2013     Failure to Pay Penalty              $    1,358.93
                 11/24/2014     Interest:                           $    2,124.09
 8               11/30/2015     Interest:                           $      725.64
 9               11/28/2016     Interest:                           $      604.25
                 11/27/2017     Interest:                           $      563.10
10               11/26/2018     Interest:                           $      685.05
                 11/25/2019     Interest:                           $      615.03
11     2011Q2    10/03/2011     Employment Tax (Form 941):          $   12,444.47    $    84.15
                                Tax Deposit Penalty:                $    1,244.44
12                              Failure to Pay Penalty:             $      186.67
13                              Interest:                           $       86.55
                 11/07/2011     Tax Deposit Penalty:                $      622.22
14               11/21/2011     Collection Fees:                    $       50.00
                 11/19/2012     Failure to Pay Penalty:             $      705.21
15               11/25/2013     Failure to Pay Penalty:             $      829.68
                 11/24/2014     Interest:                           $    1,116.60
16                              Failure to Pay Penalty:             $      933.39
17               11/30/2015     Interest:                           $      257.74
                 11/28/2016     Interest:                           $      237.64
18               11/27/2017     Interest:                           $      316.46
                 11/26/2018     Interest:                           $      384.99
19               11/25/2019     Interest:                           $      356.34
                                                                          Total:    $ 42,902.95
20

21      72.   The employment tax assessments and accruals described in Paragraph 71,

22   above, are based on employment tax returns (Forms 941) filed by Turk Street Books.

23      73. Turk Street Books submitted multiple requests for installment agreements

24   under I.R.C. § 6159, relating to its tax liabilities described in Paragraph 71, above. CSED

25   under I.R.C. § 6502 was therefore extended as follows:

26

27
     Complaint                                                                             39
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 40 of 48




                                                                No. of Days
 1       Tax          Tax      Assessment       Original          CSED                 Current
 2      Period       Type         Date           CSED            Extended               CSED
        2010Q3        941      01/10/2011      01/10/2021            60           03/31/2021
 3
        2010Q4        941      03/28/2011      04/11/2021            80           06/16/2021
 4
        2011Q1        941      07/04/2011      07/04/2021            80           09/22/2022
 5
        2011Q2        941      10/03/2011      12/05/2021            80           12/22/2021
 6

 7      2011Q3        941      12/26/2012      01/02/2022            80           03/16/2022

 8      74. Timely notice of the assessments described in Paragraph 71, above, was given

 9   to Turk Street Books, and demand for payment of these assessments was made on Turk

10   Street Books, as required by I.R.C. § 6303.

11      75.   Despite notice and demand for payment of the assessments set forth in

12   Paragraph 71, above, Turk Street Books has neglected, refused, or failed to pay the

13   assessments against it and, as of September 30, 2020, there remains due and owing to

14   the United States on the tax assessments against Turk Street Books, the total sum of

15   $42,902.95, plus interest and other statutory additions as provide by law.

16      76. On the dates and in the amounts set forth below, a duly authorized delegate of

17   the Secretary of Treasury made timely assessments against Federated Books for federal

18   tax liabilities, penalties, interest, and other statutory additions as follows:

19

20

21

22

23

24

25

26

27
     Complaint                                                                               40
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 41 of 48




                                                                                     Unpaid
 1
                                              Amount and Type                       Balance 13
 2         Tax     Assessment                       of                                (as of
          Period     Dates                      Assessment                          9/30/2020)
 3        2010Q2    10/04/2010   Employment Tax (Form 941):         $   25,907.85    $ 4,361.24
                                 Late Filing Penalty:               $      165.19
 4
                                 Tax Deposit Penalty:               $    1,852.32
 5                               Failure to Pay Penalty:            $       51.78
                                 Interest:                          $       25.48
 6                  11/08/2010   Tax Deposit Penalty:               $      150.74
                    10/14/2013   Collection Fees:                   $       30.00
 7                  10/20/2014   Interest:                          $      560.43
                                 Failure to Pay Penalty:            $      708.46
 8                  10/24/2016   Interest:                          $      106.02
 9                  10/23/2017   Interest:                          $      100.47
                    10/22/2018   Interest:                          $      136.04
10                  05/28/2018   Collection Fees:                   $      165.00
                    10/22/2018   Interest:                          $      165.39
11                  10/21/2019   Interest:                          $      214.73
                    08/31/2020   Collection Fees:                   $      162.00
12        2010Q3    01/10/2011   Employment Tax (Form 941):         $   12,251.45   $ 10,466.71
13                               Tax Deposit Penalty:               $    1,225.14
                                 Failure to Pay Penalty:            $      183.77
14                               Interest:                          $       92.31
                    02/14/2011   Tax Deposit Penalty:               $      612.57
15                  08/29/2011   Collection Fees:                   $       36.00
                    10/15/2012   Failure to Pay Penalty:            $    2,144.00
16                  10/21/2013   Failure to Pay Penalty:            $      735.09
17                  10/20/2014   Interest:                          $    1,969.10
                    10/26/2015   Interest:                          $      598.78
18                  10/24/2016   Interest:                          $      525.67
                    10/23/2017   Interest:                          $      485.76
19                  05/28/2018   Collection Fees:                   $      165.00
                    10/22/2018   Interest:                          $      581.98
20                  10/21/2019   Interest:                          $      590.28
21

22

23

24

25

26

27   13   Including penalties, statutory accruals, and adjustments or abatements.
     Complaint                                                                            41
     Case No. 3:20-cv-9101
                 Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 42 of 48




                                                                                       Unpaid
 1
                                             Amount and Type                          Balance 13
 2      Tax      Assessment                        of                                   (as of
       Period      Dates                       Assessment                             9/30/2020)
 3     2010Q4     03/28/2011    Employment Tax (Form 941):          $   12,842.82     $ 11,344.44
                                Late Filing Penalty:                $      577.93
 4
                                Tax Deposit Penalty:                $    1,239.28
 5                              Failure to Pay Penalty:             $      128.43
                                Interest:                           $       61.91
 6                05/02/2011    Tax Deposit Penalty:                $      619.64
                  10/15/2012    Failure to Pay Penalty:             $    2,119.06
 7                10/21/2013    Failure to Pay Penalty:             $      963.22
                  10/20/2014    Interest:                           $    1,990.95
 8                10/26/2015    Interest:                           $      636.05
 9                10/24/2016    Interest:                           $      567.25
                  10/23/2017    Interest:                           $      532.12
10                05/28/2018    Collection Fees:                    $      165.00
                  10/22/2018    Interest:                           $      637.22
11                10/21/2019    Interest:                           $      639.08
                                                                          Total:      $ 26,172.39
12

13      77. The employment tax assessments and accruals described in Paragraph 76,
14   above, are based on employment tax returns (Forms 941) filed by Federated Books.
15      78. Federated Books submitted multiple requests for installment agreements under
16   I.R.C. § 6159, relating to its tax liabilities described in Paragraph 76, above. CSED under
17   I.R.C. § 6502 was therefore extended as follows:
18

19                                                            No. of Days
         Tax         Tax       Assessment      Original         CSED                 Current
20      Period      Type          Date          CSED           Extended               CSED

21      2010Q2       941       10/04/2010    10/04/2020           157               03/10/2021

22      2010Q3       941       01/10/2011    01/10/2021           157               06/16/2021

23      2010Q4       941       03/28/2011    03/28/2021           157               09/01/2021

24      79. Timely notice of the assessments described in Paragraph 76, above, was given
25   to Federated Books, and demand for payment of these assessments was made on
26   Federated Books, as required by I.R.C. § 6303.
27
     Complaint                                                                              42
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 43 of 48




 1      80.   Despite notice and demand for payment of the assessments set forth in

 2   Paragraph 76, above, Federated Books has neglected, refused, or failed to pay the

 3   assessments against it and, as of September 30, 2020, there remains due and owing to

 4   the United States on the tax assessments against Federated Books, the total sum of

 5   $26,172.39, plus interest and other statutory additions as provide by law.

 6
                                        COUNT ONE
 7
                     Reduce to Judgment Federal Tax Assessments against
 8      defendants ASAP, Eddies Bookstores, Goldie Book Stores, Archives Management,
       Shizue Enterprises, IRSC, Blue Cove Properties, Discount Video Center, Profit Pak,
 9           Hideaway Books, Stans Video, Turk Street Books, and Federated Books
10

11      81.   The United States incorporates by reference the allegations in Paragraphs 1

12   through 80.

13      82. Pursuant to I.R.C. § 6502, the statute of limitation on collection of the taxes

14   described in Paragraphs 17 through 80, above, expires 10 years after the assessment of

15   the tax. Under I.R.C. § 6331(k)(2), the statute of limitations is tolled for the period in

16   which the IRS is considering the installment agreement and for thirty days after

17   rejection or termination.

18      83. This action is timely filed.

19      84.   Despite proper notice and demand for payment, ASAP has not paid the full

20   amount of the assessed federal tax liabilities described in Paragraph 17, above, and is

21   indebted to the United States in the amount of $432,696.04 (as of September 30, 2020),

22   plus all interest and statutory additions accruing thereafter.

23      85.   Under I.R.C. § 7402(a), the United States is entitled to judgment against ASAP

24   for the unpaid balance of federal tax assessments described in Paragraph 17.

25      86. Despite proper notice and demand for payment, Eddies Bookstores has not

26   paid the full amount of the assessed federal tax liabilities described in Paragraph 22,

27
     Complaint                                                                              43
     Case No. 3:20-cv-9101
                   Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 44 of 48




 1   above, and is indebted to the United States in the amount of $47,625.94 (as of September

 2   30, 2020), plus all interest and statutory additions accruing thereafter.

 3         87.   Under I.R.C. § 7402(a), the United States is entitled to judgment against Eddies

 4   Bookstores for the unpaid balance of federal tax assessments described in Paragraph 22.

 5         88. Despite proper notice and demand for payment, Goldie Book Stores has not

 6   paid the full amount of the assessed federal tax liabilities described in Paragraph 27,

 7   above, and is indebted to the United States in the amount of $26,431.57 (as of September

 8   30, 2020), plus all interest and statutory additions accruing thereafter.

 9         89.   Under I.R.C. § 7402(a), the United States is entitled to judgment against Goldie

10   Book Stores for the unpaid balance of federal tax assessments described in Paragraph

11   27.

12         90. Despite proper notice and demand for payment, Archives Management has not

13   paid the full amount of the assessed federal tax liabilities described in Paragraph 32,

14   above, and is indebted to the United States in the amount of $263,002.44 (as of

15   September 30, 2020), plus all interest and statutory additions accruing thereafter.

16         91.   Under I.R.C. § 7402(a), the United States is entitled to judgment against

17   Archives Management for the unpaid balance of federal tax assessments described in

18   Paragraph 32.

19         92. Despite proper notice and demand for payment, Shizue Enterprises has not

20   paid the full amount of the assessed federal tax liabilities described in Paragraph 37,

21   above, and is indebted to the United States in the amount of $126,685.14 (as of

22   September 30, 2020), plus all interest and statutory additions accruing thereafter.

23         93.   Under I.R.C. § 7402(a), the United States is entitled to judgment against Shizue

24   Enterprises for the unpaid balance of federal tax assessments described in Paragraph 37.

25         94. Despite proper notice and demand for payment, IRSC has not paid the full

26   amount of the assessed federal tax liabilities described in Paragraph 42, above, and is

27
     Complaint                                                                               44
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 45 of 48




 1   indebted to the United States in the amount of $72,897.82 (as of September 30, 2020),

 2   plus all interest and statutory additions accruing thereafter.

 3      95.   Under I.R.C. § 7402(a), the United States is entitled to judgment against IRSC

 4   for the unpaid balance of federal tax assessments described in Paragraph 42.

 5      96. Despite proper notice and demand for payment, Blue Cove Properties has not

 6   paid the full amount of the assessed federal tax liabilities described in Paragraph 46,

 7   above, and is indebted to the United States in the amount of $63,545.19 (as of September

 8   30, 2020), plus all interest and statutory additions accruing thereafter.

 9      97.   Under I.R.C. § 7402(a), the United States is entitled to judgment against Blue

10   Cove Properties for the unpaid balance of federal tax assessments described in

11   Paragraph 46.

12      98. Despite proper notice and demand for payment, Discount Video Center has not

13   paid the full amount of the assessed federal tax liabilities described in Paragraph 51,

14   above, and is indebted to the United States in the amount of $114,550.46 (as of

15   September 30, 2020), plus all interest and statutory additions accruing thereafter.

16      99. Under I.R.C. § 7402(a), the United States is entitled to judgment against

17   Discount Video Center for the unpaid balance of federal tax assessments described in

18   Paragraph 51.

19      100. Despite proper notice and demand for payment, Profit Pak has not paid the full

20   amount of the assessed federal tax liabilities described in Paragraph 56, above, and is

21   indebted to the United States in the amount of $89,810.46 (as of September 30, 2020),

22   plus all interest and statutory additions accruing thereafter.

23      101. Under I.R.C. § 7402(a), the United States is entitled to judgment against Profit

24   Pak for the unpaid balance of federal tax assessments described in Paragraph 56.

25      102. Despite proper notice and demand for payment, Hideaway Books has not paid

26   the full amount of the assessed federal tax liabilities described in Paragraph 61, above,

27
     Complaint                                                                             45
     Case No. 3:20-cv-9101
                  Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 46 of 48




 1   and is indebted to the United States in the amount of $32,818.70 (as of September 30,

 2   2020), plus all interest and statutory additions accruing thereafter.

 3         103. Under I.R.C. § 7402(a), the United States is entitled to judgment against

 4   Hideaway Books for the unpaid balance of federal tax assessments described in

 5   Paragraph 61.

 6         104. Despite proper notice and demand for payment, Stans Video has not paid the

 7   full amount of the assessed federal tax liabilities described in Paragraph 66, above, and

 8   is indebted to the United States in the amount of $14,309.69 (as of September 30, 2020),

 9   plus all interest and statutory additions accruing thereafter.

10         105. Under I.R.C. § 7402(a), the United States is entitled to judgment against Stans

11   Video for the unpaid balance of federal tax assessments described in Paragraph 66.

12         106. Despite proper notice and demand for payment, Turk Street Books has not paid

13   the full amount of the assessed federal tax liabilities described in Paragraph 71, above,

14   and is indebted to the United States in the amount of $42,902.95 (as of September 30,

15   2020), plus all interest and statutory additions accruing thereafter.

16         107. Under I.R.C. § 7402(a), the United States is entitled to judgment against Turk

17   Street Books for the unpaid balance of federal tax assessments described in Paragraph

18   71.

19         108. Despite proper notice and demand for payment, Federated Books has not paid

20   the full amount of the assessed federal tax liabilities described in Paragraph 76, above,

21   and is indebted to the United States in the amount of $26,172.39 (as of September 30,

22   2020), plus all interest and statutory additions accruing thereafter.

23         109. Under I.R.C. § 7402(a), the United States is entitled to judgment against

24   Federated Books for the unpaid balance of federal tax assessments described in

25   Paragraph 76.

26

27
     Complaint                                                                              46
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 47 of 48




 1      WHEREFORE, the United States respectfully requests this Court to enter judgment

 2   in its favor and against Defendants as follows:

 3         a.   Enter judgment against ASAP for $432,696.04, plus interest and statutory

 4      additions, which have accrued and will continue to accrue according to law from

 5      September 30, 2020, until the judgment is paid;

 6         b.   Enter judgment against Eddies Bookstores for $47,625.94, plus interest and

 7      statutory additions, which have accrued and will continue to accrue according to

 8      law from September 30, 2020, until the judgment is paid;

 9         c.   Enter judgment against Goldie Book Stores for $26,431.57, plus interest and

10      statutory additions, which have accrued and will continue to accrue according to

11      law from September 30, 2020, until the judgment is paid;

12         d. Enter judgment against Archives Management for $263,002.44, plus interest

13      and statutory additions, which have accrued and will continue to accrue according

14      to law from September 30, 2020, until the judgment is paid;

15         e.   Enter judgment against Shizue Enterprises for $126,685.14, plus interest and

16      statutory additions, which have accrued and will continue to accrue according to

17      law from September 30, 2020, until the judgment is paid;

18         f.   Enter judgment against IRSC for $72,897.82, plus interest and statutory

19      additions, which have accrued and will continue to accrue according to law from

20      September 30, 2020, until the judgment is paid;

21         g.   Enter judgment against Blue Cove Properties for $63,545.19, plus interest and

22      statutory additions, which have accrued and will continue to accrue according to

23      law from September 30, 2020, until the judgment is paid;

24         h. Enter judgment against Discount Video Center for $114,550.46, plus interest

25      and statutory additions, which have accrued and will continue to accrue according

26      to law from September 30, 2020, until the judgment is paid;

27
     Complaint                                                                        47
     Case No. 3:20-cv-9101
                Case 3:20-cv-09101 Document 1 Filed 12/16/20 Page 48 of 48




 1         i.   Enter judgment against Profit Pak for $89,810.46, plus interest and statutory

 2      additions, which have accrued and will continue to accrue according to law from

 3      September 30, 2020, until the judgment is paid;

 4         j.   Enter judgment against Hideaway Books for $32,818.70, plus interest and

 5      statutory additions, which have accrued and will continue to accrue according to

 6      law from September 30, 2020, until the judgment is paid;

 7         k.   Enter judgment against Stans Video for $14,309.69, plus interest and

 8      statutory additions, which have accrued and will continue to accrue according to

 9      law from September 30, 2020, until the judgment is paid;

10         l.   Enter judgment against Turk Street Books for $42,902.95, plus interest and

11      statutory additions, which have accrued and will continue to accrue according to

12      law from September 30, 2020, until the judgment is paid;

13         m. Enter judgment against Federated Books for $26,172.39, plus interest and

14       statutory additions, which have accrued and will continue to accrue according to

15       law from September 30, 2020, until the judgment is paid; and

16         n. Award the United States its costs and other relief as is just and equitable.

17      Respectfully submitted on this 16th day of December, 2020.

18
                                                    RICHARD E. ZUCKERMAN
19                                                  PRINCIPAL DEPUTY ASSISTANT
                                                    ATTORNEY GENERAL
20
                                                    /s/ Mahana K. Weidler
21                                                  MAHANA K. WEIDLER
                                                    TRIAL ATTORNEY, TAX DIVISION
22                                                  U.S. DEPARTMENT OF JUSTICE
23                                                  Of Counsel:
24                                                  DAVID L. ANDERSON
                                                    UNITED STATES ATTORNEY
25
                                                    Counsel for the United States of
26                                                  America
27
     Complaint                                                                         48
     Case No. 3:20-cv-9101
JS-CAND 44 (Rev. 06/17)                  Case 3:20-cv-09101 Document 1-1 Filed 12/16/20 Page 1 of 2
                                                                                   CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                DEFENDANTS
  The United States of America                                                                                Associated Systems Application Professional, Inc., et al.
   (b) County of Residence of First Listed Plaintiff                                                             County of Residence of First Listed Defendant             San Francisco
           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
                                                                                                              Mindy Meigs, Alex Kugelman, Kugelman Law P.C.,
 Mahana K. Weidler, Trial Attorney, U.S. DOJ Tax Division                                                     2 Embarcadero Center, 8th Floor, San Francisco, CA 94111
 P.O. Box 683, Washington, D.C. 20044, (202) 616-1955                                                         415.968.1781

II.        BASIS OF JURISDICTION (Place an “X” in One Box Only)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                            PTF       DEF                                      PTF         DEF
      1    U.S. Government Plaintiff         3     Federal Question                                    Citizen of This State                  1        1      Incorporated or Principal Place      4         4
                                                   (U.S. Government Not a Party)
                                                                                                                                                              of Business In This State
                                                                                                       Citizen of Another State                2        2     Incorporated and Principal Place     5          5
      2    U.S. Government Defendant         4      Diversity                                                                                                 of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a                 3        3     Foreign Nation                       6          6
                                                                                                       Foreign Country

IV.          NATURE OF SUIT               (Place an “X” in One Box Only)
          CONTRACT                                                      TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
   110 Insurance                         PERSONAL INJURY                       PERSONAL INJURY                   625 Drug Related Seizure of         422 Appeal 28 USC § 158             375 False Claims Act
   120 Marine                                                                                                        Property 21 USC § 881           423 Withdrawal 28 USC               376 Qui Tam (31 USC
                                       310 Airplane                          365 Personal Injury – Product
   130 Miller Act                                                                Liability                       690 Other                               § 157                              § 3729(a))
                                       315 Airplane Product Liability
   140 Negotiable Instrument                                                 367 Health Care/                                                                                            400 State Reapportionment
                                       320 Assault, Libel & Slander                                                        LABOR                       PROPERTY RIGHTS
   150 Recovery of                                                               Pharmaceutical Personal                                                                                 410 Antitrust
                                       330 Federal Employers’                                                    710 Fair Labor Standards Act        820 Copyrights
       Overpayment Of                                                            Injury Product Liability                                                                                430 Banks and Banking
                                           Liability                                                             720 Labor/Management                830 Patent
       Veteran’s Benefits                                                    368 Asbestos Personal Injury                                                                                450 Commerce
                                       340 Marine                                                                    Relations                       835 Patent─Abbreviated New
   151 Medicare Act                                                              Product Liability
                                       345 Marine Product Liability                                              740 Railway Labor Act                   Drug Application                460 Deportation
   152 Recovery of Defaulted                                                 PERSONAL PROPERTY                                                                                           470 Racketeer Influenced &
                                       350 Motor Vehicle                                                         751 Family and Medical              840 Trademark
       Student Loans (Excludes                                               370 Other Fraud                                                                                                Corrupt Organizations
                                       355 Motor Vehicle Product                                                     Leave Act
       Veterans)                                                             371 Truth in Lending                                                      SOCIAL SECURITY
                                           Liability                                                             790 Other Labor Litigation                                              480 Consumer Credit
   153 Recovery of                                                           380 Other Personal Property                                             861 HIA (1395ff)
                                       360 Other Personal Injury                                                 791 Employee Retirement                                                 490 Cable/Sat TV
       Overpayment                                                               Damage                              Income Security Act             862 Black Lung (923)                850 Securities/Commodities/
    of Veteran’s Benefits              362 Personal Injury -Medical
                                           Malpractice                       385 Property Damage Product                                             863 DIWC/DIWW (405(g))                 Exchange
   160 Stockholders’ Suits                                                       Liability                             IMMIGRATION
                                                                                                                                                     864 SSID Title XVI                  890 Other Statutory Actions
   190 Other Contract                                                                                            462 Naturalization
                                             CIVIL RIGHTS                    PRISONER PETITIONS                                                      865 RSI (405(g))                    891 Agricultural Acts
   195 Contract Product Liability                                                                                    Application
                                       440 Other Civil Rights                   HABEAS CORPUS                                                                                            893 Environmental Matters
   196 Franchise                                                                                                 465 Other Immigration                FEDERAL TAX SUITS
                                       441 Voting                            463 Alien Detainee                      Actions                                                             895 Freedom of Information
                                                                                                                                                     870 Taxes (U.S. Plaintiff or
          REAL PROPERTY                442 Employment                                                                                                                                       Act
                                                                             510 Motions to Vacate                                                       Defendant)
   210 Land Condemnation                                                         Sentence                                                                                                896 Arbitration
                                       443 Housing/                                                                                                  871 IRS–Third Party 26 USC
   220 Foreclosure                         Accommodations                    530 General                                                                 § 7609                          899 Administrative Procedure
                                       445 Amer. w/Disabilities–                                                                                                                            Act/Review or Appeal of
   230 Rent Lease & Ejectment                                                535 Death Penalty
                                           Employment                                                                                                                                       Agency Decision
   240 Torts to Land                                                                  OTHER
                                       446 Amer. w/Disabilities–Other                                                                                                                    950 Constitutionality of State
   245 Tort Product Liability                                                540 Mandamus & Other                                                                                           Statutes
   290 All Other Real Property         448 Education
                                                                             550 Civil Rights
                                                                             555 Prison Condition
                                                                             560 Civil Detainee–
                                                                                 Conditions of
                                                                                 Confinement

V.           ORIGIN (Place an “X” in One Box Only)
   1      Original                2    Removed from                 3     Remanded from            4   Reinstated or           5 Transferred from              6   Multidistrict           8 Multidistrict
          Proceeding                   State Court                        Appellate Court              Reopened                  Another District (specify)        Litigation–Transfer       Litigation–Direct File


VI.          CAUSE OF           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                 26 U.S.C.       § 7401
             ACTION
                                Brief description of cause:
                                 Reduce tax assessments to judgment.
VII.         REQUESTED IN                    CHECK IF THIS IS A CLASS ACTION                           DEMAND $ 1,353,448.79                          CHECK YES only if demanded in complaint:
             COMPLAINT:                      UNDER RULE 23, Fed. R. Civ. P.                                                                           JURY DEMAND:             Yes       No

VIII. RELATED CASE(S),                                      JUDGE                                                       DOCKET NUMBER
      IF ANY (See instructions):
IX.         DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)   SAN FRANCISCO/OAKLAND                                                                             SAN JOSE                        EUREKA-MCKINLEYVILLE


DATE 12/16/2020                                             SIGNATURE OF ATTORNEY OF RECORD                                                 /s/ Mahana K. Weidler

                       Print                               Save As...                                                                                                                      Reset
JS-CAND 44 (rev. 07/16)       Case 3:20-cv-09101 Document 1-1 Filed 12/16/20 Page 2 of 2

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section “(see attachment).”

   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
   Date and Attorney Signature. Date and sign the civil cover sheet.
